

















ASSET PURCHASE AGREEMENT


By and Among


BLACKHAWK BIOFUELS, LLC,


RENEWABLE ENERGY GROUP, INC.,


BIOFUELS COMPANY OF AMERICA, LLC,


BIODIESEL INVESTMENT GROUP, LLC


and


BUNGE NORTH AMERICA, INC.




Dated as of March 14, 2008

 
1

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
Page
]
ARTICLE I                                PURCHASE AND SALE OF ASSETS
Section 1.1                                      Purchase and Sale
Section 1.2                                      Consideration; Purchase Price
Allocation
Section
1.3                                      Closing                                                                                                
Section 1.4                                      Procedure at Closing


ARTICLE II                                REPRESENTATIONS AS TO THE COMPANY
Section 2.1                                      Organization and Good Standing
Section 2.2                                      Noncontravention; Authority;
Enforceability
Section 2.3                                      Subsidiaries
Section 2.4                                      Title to and Condition of the
Assets
Section 2.5                                      Real Property
Section 2.6                                      Material Adverse Changes
Section 2.7                                      Environmental Compliance
Section 2.8                                      Contracts and Commitments
Section 2.9                                      No Litigation
Section 2.10                           Tax
Matters                                                                                                          
Section 2.11                           Compliance with
Laws                                                                                                           
Section
2.12                           Permits                                                                                                
Section
2.13                           Insurance                                                                                                
Section 2.14                           Employee
Matters                                                                                                           
Section 2.15                           Benefit
Plans                                
Section 2.16                           Intellectual
Property                                                                                                          
Section
2.17                           Brokers                                                                                                
Section 2.18                           Accuracy of
Statements                                                                                                         
Section 2. 19                                      Purchase Entirely for Own
Account
Section 2.20                           Disclosure of Information; Due Diligence
Section 2.21                           Investment Experience; Accredited Status
Section 2.22                           Restricted
Securities                                           
Section 2.23                           Investment
Company                                                      


ARTICLE III                                REPRESENTATIONS OF REG AND THE
PURCHASER
Section 3.1                                      Organization and Existence
Section
3.2                                      Authority                                                                                                
Section 3.3                                      Noncontravention
Section 3.4                                      Capitalization; REG Common
Stock                                                                           
Section 3.5                                      Financial
Information                                                      
Section 3.6                                      Undisclosed Liabilities
Section 3.7                                      Material Adverse Changes
Section
3.8                                      Brokers                                                                                                

 
2

--------------------------------------------------------------------------------

 

ARTICLE IV                                NO ASSUMPTION OF LIABILITIES


ARTICLE V                                COVENANTS
Section 5.1                                      Access to Information
Section 5.2                                      Pre-Closing Activities
Section 5.3                                      Efforts to Consummate
Section 5.4                                      Exclusive Dealing19
Section 5.5                                      Supplementation and Amendment
of Schedules
Section
5.6                                      Confidentiality                                                                                             
Section
5.7                                      Publicity                                                                                                
Section 5.8                                      Preliminary Testing;
Performance Testing
Section 5.9                                      Bunge Oil Supply Agreement;
Services Agreement
Section 5.10                           Limitations on Disposition and Legend


ARTICLE VI                                CONDITIONS TO CLOSING
Section 6.1                                      Conditions to Obligations. of
REG and the Purchaser
Section 6.2                                      Conditions to Obligations of
the Sellers and the Company
Section 6.3                                      Documents to be Delivered at
the Closing


ARTICLE VII                                INDEMNIFICATION
Section 7.1                                      Indemnification by the Sellers
Section 7.2                                      Indemnification by the
Purchaser
Section 7.3                                      Notice and Defense of Third
Party Claims
Section 7.4                                      Limitations of Liability
Section
7.5                                      Survival                                                                                                
Section 7.6                                      Waiver of Certain Damages
Section 7.7                                      Express Negligence

 
ARTICLE VIII                                TERMINATION
Section
8.1                                      Termination                                
Section 8.2                                      Effect of Termination;
Liquidated
Damages                                                                                                


ARTICLE IX                                MISCELLANEOUS
Section
9.1                                      Survival                                                                                                
Section 9.2                                      Amendment and Modification;
Waiver
Section
9.3                                      Notices                                                                                                
Section 9.4                                      Further Assurances
Section 9.5                                      Assignment
Section 9.6                                      Governing Law
Section 9.7                                      Severability
Section
9.8                                      Counterparts                                
Section 9.9                                      Facsimile
Signatures                                           
Section 9.10                           No Third-Party
Beneficiaries                                                                
Section
9.11                           Interpretation                                                                                                           
Section 9.12                           Entire
Agreement                                                                                                           


Section
9.13                           Expenses                                                                                                
Section 9.14                           Jury
Waiver                                

 
3

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES


Exhibit A                                           Definitions
Exhibit B                                           Escrow Agreement
Exhibit C                                           Oil Feedstock Supply
Agreement
Exhibit D                                           Services Agreement
Exhibit E                                           Bill of Sale
Exhibit F                                           Assignment and Assumption
Agreement
Exhibit G                                           Confidentiality Agreement
Exhibit H                                           Stockholder Agreement
Exhibit I                                           Registration Rights
Agreement
Exhibit J                                           Preliminary Testing
Description


Schedule 2.2                                           Noncontravention
Schedule 2.4                                           Title to Assets
Schedule 2.5(a)                                           Description of Real
Property
Schedule 2.5(b)                                           Permitted Liens
Schedule 2.5(c)(vi)                                           Right of First
Offer, etc.
Schedule 2.5(c)(viii)                                           Utilities
Exceptions
Schedule 2.7                                           Environmental Compliance
Schedule 2.8(b)                                           Breach of Assumed
Contract
Schedule 2.8(c)                                           Notice of Claims Under
Assumed Contract
Schedule 2.8(d)                                           Consents and Notices
Schedule 2.11                                           Compliance with Laws
Schedule 2.12                                           Permits
Schedule 2.13                                           Insurance
Schedule 2.14                                           Employee Matters
Schedule 2.15                                           Benefit Plans
Schedule 2.16                                           Intellectual Property
Schedule 2.17                                           Brokers
Schedule 3.5                                           REG Financial Information
Schedule 3.6                                           Undisclosed Liabilities
Schedule 4                                                      Assumed
Contracts
Schedule 5.2                                           Pre-Closing Activities

 
4

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (the "Agreement") is made as of this 14th day of
March, 2008 (the "Effective Date"), by and among Blackhawk Biofuels, LLC, a
Delaware limited liability company ("Purchaser"), Renewable Energy Group, Inc.,
a Delaware corporation ("REG"), Biofuels Company of America, LLC, an Illinois
limited liability company (the "Company"), Biodiesel Investment Group, LLC, a
Delaware limited liability company ("BIG"), and Bunge North America, Inc., a New
York corporation ("Bunge", and together with BIG, the "Members" and each, a
"Member" and Bunge, BIG and the Company together are referred to herein as
"Sellers" and each a "Seller"). Certain capitalized terms not defined in the
text of this Agreement are defined in Exhibit A attached hereto.


WHEREAS, the Company is constructing a biodiesel production facility located in
Danville, Illinois (the "Facility");


WHEREAS, BIG and Bunge own, beneficially and of record, one hundred percent
(100%) of the outstanding membership interests of the Company (the "Company
Membership Interests");


WHEREAS, the Purchaser desires to purchase and assume from the Company, and the
Members desire that the Company shall sell, transfer and assign to the
Purchaser, all of the Assets of the Company, upon the terms and subject to the
conditions set forth in this Agreement;


WHEREAS, a portion of the consideration to be delivered consists of shares of
common stock of REG; and


WHEREAS, each of the parties hereto is making certain representations,
warranties, covenants and indemnities herein to induce the others to enter into
this Agreement.


NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and indemnities contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company, the Members, REG and the Purchaser hereby agree as follows:


ARTICLE I
PURCHASE AND SALE OF ASSETS


Section 1.1  Purchase and Sale. Subject to the terms and conditions of this
Agreement, at the Closing (as defined in Section1.3 hereof), the Company agrees
to sell, transfer, assign, convey and deliver to the Purchaser, and the
Purchaser agrees to purchase and assume from the Company, all of the right,
title and interest in and to the Assets (other than Excluded Assets), free and
clear of all Encumbrances except for Permitted Liens.


Section 1.2  Consideration; Purchase Price Allocation. In consideration of the
purchase and sale described above, Purchaser, and as to the common stock of REG
in Sections 1.2 b and 1.2(c) only REG, shall pay to the Company, in the manner
and subject to the conditions set forth below, the following (the "Purchase
Price"):

 
5

--------------------------------------------------------------------------------

 

(a)                      Cash. On the Closing Date, Purchaser shall pay (i) to
the Company Five Million U.S. Dollars (U.S. $5,000,000), by wire transfer of
immediately available funds (the "Cash Purchase Price") and Bunge and BIG hereby
agree as between themselves that upon distribution by the Company to the Members
of the Cash Purchase Price (less appropriate reserves established by the
Company, if any), Bunge shall receive  [Dollars ($)] of the Cash Purchase Price
and BIG shall receive [Dollars ($)] of the Cash Purchase Price, and (ii) the IFA
Payment to the IFA by wire transfer of immediately available funds to such
account as designated by IFA;


(b)                      REG Common Stock. On the Closing Date, REG shall issue
and cause to be delivered by Purchaser to the Company, and Purchaser shall
deliver to the Company One Million Eight Hundred Eighty-two Thousand Nine
Hundred Twenty-seven (1,882,927) shares of the common stock of REG (the "REG
Common Stock"), as adjusted for any post-Effective Date dividend, stock split,
recapitalization or reorganization by REG, by delivery of REG Common Stock
certificates to the Company. Bunge and BIG hereby agree as between themselves
that upon distribution by the Company to the Members of the REG Common Stock
(less appropriate reserves established by the Company, if any), Bunge shall
receive [___________(____)] shares of REG Common Stock and BIG shall receive
[______________(_______)] shares of REG Common Stock;


(c)
Escrow. On the Closing Date, Purchaser shall deposit Two Hundred Fifty Thousand
Dollars ($250,000) (the "Escrowed Cash") and REG shall deposit Ninety-Seven
Thousand Five Hundred Sixty-One (97,561) shares of the common stock of REG, as
adjusted for any post-Effective Date dividend, stock split, recapitalization or
reorganization by REG by delivery of stock certificates in the name of the
Company (the "Escrowed Stock" and together with the Escrowed Cash, the "Escrow
Amount") into an escrow account (the "Escrow Fund"), to be maintained by an
escrow agent reasonably acceptable to the parties (the "Escrow Agent") in
accordance with the terms of an Escrow Agreement in the form attached hereto as
Exhibit B (the "Escrow Agreement"). The Escrow Fund shall be used for the
purpose specified in Article VII herein. The Escrow Fund (less any amounts for
indemnifiable Losses to the extent set forth in Article VII and the Escrow
Agreement) shall be disbursed to the Company in accordance with the terms of the
Escrow Agreement on the one year anniversary of the Closing Date. Purchaser and
the Company shall bear an equal portion of the fees and expenses of the Escrow
Agent, with the portion borne by the Company to be deducted from the Escrow
Fund. Bunge and BIG hereby agree as between themselves that upon distribution by
the Company to the Members of the Escrow Fund (less appropriate reserves
established by the Company, if any), Bunge shall receive ___% of the Escrowed
Cash and ___% of the Escrowed Stock and BIG shall receive ___% of the Escrowed
Cash and ___% of the Escrowed Stock; provided, that a Member's percentage of the
Escrow Fund shall be reduced by the amount of any indemnifiable Loss made
pursuant to the terms of the Escrow Agreement and this Agreement applicable to
such Member.


 
6

--------------------------------------------------------------------------------

 

(d)
Balance Differential Payment. In the event the outstanding principal balance,
together with any accrued, but unpaid interest, owed by the Company to Fifth
Third Bank under the Construction Loan Agreement (the "Bank Balance") [to be
discussed - plus the Assumed Liabilities less the DCEO Grant Credit]
(collectively, the "Closing Indebtedness") is less than $24,650,000 as of the
Closing Date, Purchaser shall pay to the Company on the Closing Date the
difference between $24,650,000 and the Closing Indebtedness in cash by wire
transfer of immediately available funds (the "Balance Differential Payment").
Bunge and BIG hereby agree as between themselves that Bunge shall receive 22.2%
of the Balance Differential Payment and BIG shall receive 77.8% of the Balance
Differential Payment. To determine the Balance Differential Payment, if any, the
Company shall deliver to Purchaser (i) a statement of account from Fifth Third
Bank of the Bank Balance as of the Closing Date, and (ii) a statement of the
Assumed Liabilities as of the Closing Date, together with supporting
documentation. The amount of the Bank Balance plus Assumed Liabilities less the
DCEO Grant Credit shall not exceed $24,650,000.



(e)
Purchase Price Allocation. The Purchase Price shall be allocated among the
Assets as the Company, the Members, Purchaser and REG shall mutually agree, in
writing, at the Closing. After the Closing, the Company, the Members and
Purchaser shall make consistent use of such mutually agreed allocation for all
tax purposes and in all filings, declarations and reports with the IRS in
respect thereof. Purchaser shall prepare and deliver IRS Form 8594 to the
Company in accordance with such mutual agreement within forty-five (45) days
after the Closing Date for filing with the IRS.



(f)
Value of the Common Stock of REG. The parties hereto agree that the common stock
of REG making up the REG Common Stock delivered at Closing and the Escrowed
Stock shall be valued at the greater of $10.25 per share and its Fair Market
Value for all purposes under this Agreement, including without limitation, any
purchase price allocations and any agreement or right of the Members or the
Company to satisfy their indemnification obligations under Article VII by the
surrender of the common stock of REG.



Section 1.3  Closing. Subject to satisfaction or waiver of the conditions to
closing set
forth in Sections 6.1 and 6_2, the closing of the purchase provided for in
Section 1.1 of this
Agreement (the "Closin ") shall take place at the offices of Nyemaster, Goode,
West, Hansell &
O'Brien, P.C., counsel to REG, in Des Moines, Iowa at 10:00 a.m. local time on
the next
Business Day after the conditions to closing set forth in Sections 6.1 and 6.2
have been satisfied
or waived, or at such other place and time as may be mutually agreeable to the
Company, the
Members, REG and the Purchaser (such date and time referred to herein as the
"Closing Date").
The parties anticipate the Closing Date to occur on or before April 11, 2008
(the "Target Closing
Date").


Section 1.4  Procedure at Closing. At the Closing, the parties agree that the
following
shall occur:


(a) Each of the conditions precedent (as applicable) in Section 6.1  shall have
been satisfied, or such condition(s) shall have been expressly waived in writing
by the

 
7

--------------------------------------------------------------------------------

 

Purchaser and REG. The Company and/or the Members shall deliver to Purchaser and
REG all of the documents in Section 6.3.


(b) Each of the conditions precedent (as applicable) in Section 6.2 shall have
been satisfied, or such condition(s) shall have been expressly waived in writing
by the Company and the Members. REG and the Purchaser shall deliver to the
Members and the Company all of the documents required in Section 6.3.


ARTICLE II
REPRESENTATIONS AS TO THE COMPANY


Each Seller, severally as to itself only and not jointly as to or with any of
the others, respectively, represents and warrants to the Purchaser as follows:


Section 2.1  Organization and Good Standing. The Company is a limited liability
company duly organized and validly existing under the laws of the State of
Illinois and has all requisite power and authority to carry on its business as
is now being conducted and as is presently anticipated being conducted, and with
respect to a Member, such Member is duly organized, validly existing and in good
standing under the laws of the state of its organization. The Company is not
qualified as a foreign limited liability company in any other jurisdiction. The
Company has at all times been operated in material compliance with applicable
Legal Requirements and the Company's Organizational Documents.


Section 2.2  Noncontravention; Authority; Enforceability. Except as disclosed on
Schedule 2.2 of the Company Disclosure Schedule, neither the execution and
delivery by such Seller of this Agreement and the Transaction Documents, as
applicable, nor the consummation of the transactions contemplated hereby or
thereby, nor compliance with any of the provisions hereof or thereof, will (a)
violate any provision of its Organizational Documents or any resolutions adopted
by its members, stockholders, board of managers or board of directors, (b)
result in a violation of any license, permit, order, writ, injunction, decree,
judgment, or ruling of any court or Governmental Authority, or any law, rule, or
regulation applicable to such Seller, (c) conflict with, result in a breach of,
or constitute (or, with due notice or lapse of time or both, would constitute) a
default under, or give rise to any right of termination, acceleration or
cancellation under, any indenture, agreement, contract, license, arrangement,
understanding, evidence of indebtedness, note; lease or other instrument which
constitutes an Asset or to which such Seller or any of the Assets is bound, (d)
result in the creation or imposition of any lien (other than Permitted Liens),
charge, restriction, claim or Encumbrance of any nature whatsoever upon the
Company or the Assets or (e) require any consent or approval of, or notice to,
or filing or registration with, any Person, except for those consents,
approvals, notices, filings, or registrations that have been obtained, given, or
made, as the case may be, and that are unconditional and in full force and
effect. Such Seller has the requisite corporate or limited liability company
power and authority to execute and deliver this Agreement and the Transaction
Documents to which such Seller is a party, to perform its obligations hereunder
and thereunder, and to consummate the transactions contemplated by .this
Agreement and the Transaction Documents. The Company has authorized and approved
by all requisite action of the Board of Managers and members of the Company,
this Agreement, the Transaction Documents and the transactions contemplated
hereby and thereby. The execution, delivery and performance by such

 
8

--------------------------------------------------------------------------------

 

Seller of this Agreement and the Transaction Documents, as applicable, and the
consummation by such Seller of the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary corporate or limited
liability company action. This Agreement and the Transaction Documents to which
such Seller, as applicable, is a party have been duly executed and delivered by
such Seller and are the valid and binding obligations of such Seller enforceable
against such Seller in accordance with the terms hereof and thereof, except as
enforceability may be limited by bankruptcy, insolvency, moratorium, fraudulent
conveyance and other similar laws affecting creditors' rights generally and by
general principles of equity.


Section 2.3  Subsidiaries. The Company does not own, directly or indirectly, any
interest in any other Entity.


Section 2.4  Title to and Condition of the Assets.


(a)                      The Company has, and at the Closing shall transfer to
Purchaser, good and marketable title to the Assets, including without limitation
the Assets described on Schedule 2.4, free and clear of all. Encumbrances other
than Permitted Liens. With respect to those assets which are leased, except as
set forth on Schedule 2.4, the Company is in compliance with each such lease and
holds a valid leasehold interest, free and clear of all Encumbrances other than
Permitted Liens. As of the Closing Date, the tangible Assets shall be in sound
operating condition and repair, normal wear and tear excepted.


(b)                      As of the Closing Date, the Assets set forth on
Schedule 2.4 constitute all of the assets which have been delivered to the
Facility under the Fagen Agreement and the De Smet Agreement.


Section 2.5  Real Property.


(a)           The Company does not own any real property. Schedule 2.5(a) of the
Company Disclosure Schedule contains a legal description of each parcel of real
property that the Company leases, subleases, licenses, occupies, or uses in
connection with the operation of the business of the Company as presently
conducted or proposed to be conducted upon completion of the Facility (the "Real
Property"). The parcels of Real Property which are leased or subleased by the
Company and which leases or subleases will be assigned to Purchaser at the
Closing, as identified on Schedule 2.5(a), are referred to herein as "Leased
Real Property", and the parcels of Real Property which are licensed or
sublicensed by the Company and which will be assigned to Purchaser, as
identified on Schedule 2.5(a), are referred to herein as "Licensed Real
Property". Except as set forth on Schedule 2.5(a) of the Company Disclosure
Schedule, no right to use or occupy any portion of the Leased Real Property has
been granted to any Person other than Company nor are there any parties in
possession of any portion of the Leased Real Property, whether as tenants,
subtenants, trespassers or otherwise, except the Company.


(b)           The Company has a valid leasehold interest in the Leased Real
Property, free and clear of all Encumbrances, other than Permitted Liens. To the
Knowledge of the Company, the Company has a valid license or sublicense to
occupy and use the Licensed Real Property. Schedule 2.5 (b) of the Company
Disclosure Schedule describes all

 
9

--------------------------------------------------------------------------------

 

 all lawful claims that, if unpaid, could become an Encumbrance against the
Leased Real Property or any portion thereof.


(c)           With respect to each parcel of Leased Real Property and the
buildings, structures, improvements and fixtures thereon:


(i)
No condemnation or eminent domain taking of the Leased Real Property, or any
portion thereof, has occurred. There is no pending, and to the Knowledge of the
Company, threatened or contemplated, appropriation, condemnation, eminent domain
or like proceeding affecting the Leased Real Property or any part thereof or of
any sale or other disposition of the Leased Real Property or any part thereof in
lieu of condemnation.



(ii)                 Except for assessments occurring on a regular basis in
accordance with applicable Legal Requirements, there is no pending or, to the
Knowledge of the Company, contemplated reassessment of any parcel included in
the Leased Real Property that is reasonably expected to increase the real estate
tax assessment for such properties.


(iii) There is no pending, or to the Knowledge of the Company, contemplated
proceeding to rezone any parcel of the Leased Real Property. To the Knowledge of
the Company, the uses for which each parcel of the Leased Real Property are
zoned do not restrict, or in any manner impair, the current use of the Leased
Real Property or the proposed use by the Purchaser. To the Knowledge of the
Company, the Company has not received notice of any violation of any applicable
zoning law, regulation or other Legal Requirement, related to or affecting the
Leased Real Property.


 
(iv) To the Knowledge of the Company, all buildings, structures and other
improvements on the Leased Real Property, including but not limited to
driveways, garages, landscaped areas and sewer systems, and all means of access
to the Leased Real Property, are located completely within the boundary lines of
the Leased Real Property and do not encroach upon or under the property of any
other Person or entity. No buildings, structures or improvements constructed on
the property of any other Person encroach upon or under the Leased Real
Property.



(v)
To the Knowledge of the Company, the use of the Leased Real Property, or any
portion thereof, does not violate or conflict with (i) any covenants, conditions
or restrictions applicable thereto or (ii) the terms and provisions of any
contractual obligations relating thereto.



 
(vi) Except as set forth on Schedule 2.5(c)(vi) of the Company Disclosure
Schedule, none of the Leased Real Property is subject to any right of first
offer, right of first refusal, option or other agreement for the sale or lease
thereof.


 
10

--------------------------------------------------------------------------------

 

(vii)
The Company has good and valid rights of ingress and egress to and from all of
the Leased Real Property (including between separate parcels included within the
Leased Real Property) from and to pipelines (including, but not limited to,
pipelines to access the rail loading area) and the public street systems for all
usual street, road and utility purposes and other purposes necessary or
incidental to the operation of the business of the Company conducted or proposed
to be conducted upon completion of the Facility.



 
(viii) Except as set forth on Schedule 2.5 (c)(viii) of the Company Disclosure
Schedule, to the Knowledge of the Company, all utilities required for or useful
in the operation of the business of the Company either enter the Leased Real
Property through adjoining streets and roads, or if they pass through adjoining
private land, they do so in accordance with valid public easements. All
necessary utilities (including without limitation, water, sewer, electricity and
telephone facilities) are available to the Leased Real Property and there
exists, to the Knowledge of the Company, no proposed limitation in or reduction
of the quality or quantity of utility services to be furnished to the Leased
Real Property. Permanent adequate sewage and water systems and connections are
available to the Leased Real Property as currently operated.



 
(ix) No Proceeding is pending or, to the Knowledge of the Company, is
threatened, to revoke, suspend, modify or limit any of the permits required
under applicable Legal Requirements with respect to its leasehold interest in
and use and occupancy of, the Leased Real Property. Except as set forth on
Schedule 2.8(d) of the Company Disclosure Schedule, no Permit will be subject to
revocation, suspension, modification or limitation as a result of this Agreement
or the consummation of the transactions contemplated hereby.



Section 2.6  Material Adverse Changes. Since December 31, 2007, there has been
no, and no event has had or reasonably could be anticipated to have a, Material
Adverse Effect with respect to the Company or the Assets. Without limiting the
generality of the foregoing, since December 31, 2007, none of the following has
occurred:


(a)
any destruction, damage to or loss of any Asset (whether or not covered by
insurance), which individually exceeds $20,000
in value or in the aggregate exceeds $50,000 in value;



(b)
any act or omission to do any act which would cause the breach of any material
term or material obligation applicable to the Company under any Assumed
Contract;



(c)
any execution, creation, amendment or termination of any material contract,
agreement or license or any other transaction relating to the Assets, except in
the ordinary course of business of the Company or except as otherwise agreed to
in writing by Purchaser and REG;



(d)           any notice of any litigation or claim relating to the Company or
the Assets;

 
11

--------------------------------------------------------------------------------

 

(e)
any waiver or release of any material right or claim with respect to the Assets,
except in the ordinary course of business of the Company;



(f)
any mortgage, pledge or other encumbrance on any Asset other than Permitted
Liens; or



(g)           any agreement by Sellers to do any of the foregoing.


Section 2.7 Environmental Compliance


(a)
None of the Company or the Assets are subject to any past, existing, pending, or
threatened action, suit, investigation, claim, demand, directive, inquiry, or
proceeding by any Governmental Authority or any other Person alleging liability
or responsibility in connection with Hazardous Materials, or under any Legal
Requirement pertaining to health, the environment, or the regulation of
Hazardous Materials (as defined below) (collectively, "Environmental Laws"), nor
is any of them otherwise subject to any remedial or other obligation or
liability (including without limitation STRICT LIABILITY) under Environmental
Laws. There is no condition, fact, situation or event that currently constitutes
or with the passage of time would constitute a violation by the Company of, or
result in liability (including without limitation STRICT LIABILITY) of the
Company or the Assets under, Environmental Laws. The Company and the Assets have
complied and are in compliance with all Environmental Laws.



(b)
Each of the statements set forth in clauses (i) and (ii) below is true and
correct with respect to the Company and the Assets:



(i)
all Governmental Authorizations, if any, required to be obtained or filed
pursuant to Environmental Laws in connection with the operations, activities,
uses, vehicles, equipment or facilities at, on, in or, under, such Assets or
otherwise of the Company, including, without limitation, for the past or present
treatment, storage, handling, use, discharge or "Release" (which includes any
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, dumping, or disposing) of any pollutant, contaminant, solid
waste, hydrocarbon, toxic or hazardous substance or waste, any flammable,
corrosive, explosive, or radioactive materials or any other material, waste, or
substance regulated under the Environmental Laws (a "Hazardous Material") into
the environment or indoor air, or any filling, dredging, discharging into, or
other uses or activities on or affecting water of the United States, including
wetlands (as defined under the Federal Clean Water Act and 33 C.F.R. §328.3)
("Environmental Permits"), have been duly obtained and are in good standing; and
the Company and the Assets have all pollution control equipment necessary to
comply with all Environmental Permits and Environmental Laws, and have timely
filed applications for renewal of all Environmental Permits and has no reason
for belief that such Environmental Permits or renewals thereof will be subject
to any new or changed conditions; and


 
12

--------------------------------------------------------------------------------

 

(ii)
there have been no (A) Releases or threatened Releases of Hazardous Materials,
and no Hazardous Materials are present in quantities or concentrations exceeding
any applicable standard under Environmental Laws, at, in, under, on or affecting
any of the Assets, nor (B) Releases or threatened Releases on or to any other
properties of any Hazardous Materials generated or produced on or at, or
transported from, the Assets or by or on behalf of the Company that would
violate or create liability (including, without limitation, STRICT LIABILITY)
under Environmental Laws.



(c)
The Company has provided accurate and complete copies of all Environmental
Permits, and all environmental reviews, investigations and/or assessments in the
possession of the Company or such Member or otherwise conducted by or on behalf
of the Company or such Member, with respect to the Company and/or the Assets.
Each such Environmental Permit, review, investigation or assessment is described
on Schedule 2.7 of the Company Disclosure Schedule.



Section 2.8  Contracts and Commitments.


(a)
The Assumed Contracts are valid and in full force and effect and constitute the
legal, valid, and binding obligations of the Company, and to the Knowledge of
the Company, each other party thereto, and true and correct copies of which,
including, but not limited to, any amendment, modification or waiver thereof,
have been provided to REG or the Purchaser.



(b)
The Company (i) has performed all the obligations required to be performed by it
to date in all material respects (or has received a valid, enforceable and
irrevocable written waiver with respect to its non-performance) and (ii) has
received no notice of default and is not in default in any material respect (or,
with due notice or lapse of time or both, would be in default) under any Assumed
Contract. Except as set forth on Schedule 2.8(b) of the Company Disclosure
Schedule, the Company has no present expectation or intention of terminating or
not materially performing any of its obligations under any Assumed Contract, and
the Company has no Knowledge of any breach or anticipated breach by the other
party to any Assumed Contract.



(c)
Except as set forth on Schedule
2.8 (c) of the Company Disclosure Schedule, (i) no previous or current party to
any Assumed Contract has given written notice to the Company or such Member of,
or made any claim with respect to, a desire or intention to exercise any
optional termination, cancellation, non-renewal or acceleration right
thereunder, and the Company has no Knowledge of any notice of, or claim with
respect to, any such desire or intention and (ii) the Company has not given
written notice to any previous or current party to any Assumed Contract of, nor
made any claim with respect to, a desire or intention to exercise any optional
termination, cancellation, nonrenewal or acceleration right thereunder.



(d)
No consent or approval of or notice to any third party pursuant to any Assumed
Contract is required to be obtained or made by or with respect to the Company in
connection with the execution, delivery and performance of any transaction


 
13

--------------------------------------------------------------------------------

 

contemplated by this Agreement or any other Transaction Documents except as set
forth in Schedule 2.8(d) of the Company Disclosure Schedule ("Required
Consents").


Section 2.9   No Litigation. There are no Proceedings pending or, to the
Knowledge of the Company, threatened against the Company or involving any of the
Assets. Neither the Company nor any of the Assets are subject to any judgment,
order, writ, injunction, or decree of any Governmental Authority. There are no
Proceedings pending, or to the Knowledge of the Company, threatened seeking to
restrain, prohibit, or obtain damages in connection with this Agreement or the
transactions contemplated hereby.


Section 2.10   Tax Matters. The Company has filed or caused to be filed on or
before their due date all Tax Returns that they are required to file and have
paid all Taxes due and payable on such Tax Returns or on any assessments made
against the Company or any of the Assets and all other Taxes imposed on the
Company or any of the Assets (except for Tax Returns for which valid extensions
have been obtained and are in force). All such Tax Returns were and will be
accurate, correct and complete in all material respects and were prepared in the
manner required by applicable laws. For all periods (or portions thereof) ending
on or before the Closing Date for which Tax Returns are not yet due, the Company
has either paid or adequately reserved for Taxes accrued for such periods. There
are no Tax liens upon any of the Assets, other than liens for Taxes not yet due
and payable and there is no threatened audit, dispute or claim that might result
in a lien on any of the Assets. There are no audits, disputes, claims or
threatened assessments concerning any Tax liability of the Company or that are
related to the Assets. The Company is a pass-through entity treated as a
partnership for federal, state and local income tax purposes. As of the date of
this Agreement, the Company has not commenced operations and has filed no income
Tax Returns. The Company has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, or other third party. The Company has made all
deposits required with respect to Taxes due and payable by the Company.


Section 2.11   Compliance with Laws. Except as set forth on Schedule 2.11 of the
Company Disclosure Schedule, the Company is, and at all times since its
formation has been, in material compliance with all Legal Requirements
applicable to the Company or to the ownership or operation of the Assets or the
operation of its business, and has no basis to expect, nor has it received any
Order, notice, or other communication from any Governmental Authority of any
alleged, actual, or potential material violation and/or failure to materially
comply with any Legal Requirement applicable to the Company or to the ownership
or operation of the Assets.


Section 2.12  Permits. Except as set forth on Schedule 2.12 of the Company
Disclosure Schedule, the Company has obtained all material Governmental
Authorizations required to permit them to (a) develop and construct a biodiesel
operating facility, (b) own, operate, use, and maintain the Assets in the manner
in which they are now operated and maintained, or (c) to conduct its business as
now being conducted, including, without limitation, all Environmental Permits.
Schedule 2.12 sets forth a true, correct and complete list of all such
Governmental Authorizations, copies of which have previously been delivered by
the Company to Purchaser or REG. Except as set forth on Schedule 2.12 of the
Company Disclosure Schedule, all required filings with respect to such
Governmental Authorizations have been made timely. Except as set forth on
Schedule 2.12 of the Company Disclosure Schedule, all such Governmental

 
14

--------------------------------------------------------------------------------

 

Authorizations are in full force and effect and there are no Proceedings pending
or, to the Knowledge of the Company, threatened that seek the revocation,
cancellation, suspension or other materially adverse modification thereof. No
consent, license, permit, authorization or order of, or registration,
declaration or filing with or of any Governmental Authority or other issuer of
any permit is required to be obtained or made by or with respect to the Company
in connection with the execution, delivery and performance of any transactions
contemplated by this Agreement or any of the Transaction Documents except as set
forth on Schedule 2.12 of the Company Disclosure Schedule.


Section 2.13  Insurance. Schedule 2.13 of the Company Disclosure Schedule sets
forth all insurance policies owned or held by the Company as in effect on the
Effective Date and which shall be maintained through the Closing Date. All
policies of fire, liability, casualty and other forms of insurance owned or held
by the Company: (a) are sufficient for compliance with all requirements of law
and of all agreements of the. Company, (b) are valid, outstanding and
enforceable policies, and (c) will not in any way be affected by, or terminate
or lapse by reason of, the transactions contemplated by this Agreement.


Section. 2.14  Employee Matters. The only individual retained by the Company to
perform services is Mark A. Burke, who serves as its President and is an
independent contractor and not an employee of the Company. Mr. Burke is subject
to at will termination at any time, with or without cause, and for any reason or
no reason, without the payment of any severance payment or other amount except
accrued salary at the rate specified on Schedule 2.14 of the Company Disclosure
Schedule and except that Mr. Burke is entitled to receive a payment in
connection with the consummation of the transactions contemplated by this
Agreement, as described on Schedule 2.14 of the Company Disclosure Schedule,
which payment shall be paid directly by the Members or the Company. The Company
is not a party to any collective bargaining agreements or union contracts. The
Company has not received notice of any claim that it has not complied with any
laws relating to the employment of labor, including any provisions thereof
relating to wages, hours, collective bargaining, the payment of social security
and similar taxes, equal employment opportunity, employment discrimination, or
employment safety, or that the Company is liable for any arrears of wages or any
taxes or penalties for failure to comply with any of the foregoing. The Company
is in compliance with all applicable legal requirements respecting employment,
employment practices, labor, terms and conditions of employment and wages and
hours.


Section 2.15  Benefit Plans. Except as set forth on Schedule 2.15 of the Company
Disclosure Schedule, the Company is not a party to and has no liabilities in
respect of, or under, any employee benefit plan (as such term is defined in
Section 3(3) of ERISA), any employee pension benefit plan (as such term is
defined in Section 3(2) of ERISA, including without limitation any multiemployer
pension plan within the meaning of Section 3(37) of ERISA), any deferred
compensation arrangement, any bonus, incentive compensation, employment
agreement, severance agreement, or any other similar type of plan, program or
arrangement providing for employee benefits ("Employee Benefit Plans").


Section 2.16 Intellectual
Property.                                                                                Schedule
2.16                                of the Company Disclosure Schedule sets
forth all Intellectual Property Assets that the Company owns, uses or licenses
in its business. The Company owns or licenses all Intellectual Property Assets
necessary to operate its
business as presently conducted or intended to be conducted upon completion of
the Facility. To the Knowledge of the Company, there is no intellectual property
of any third party that infringes any of the Intellectual Property Assets owned
by the Company. None of the Intellectual Property Assets owned or used by the
Company infringe upon or, to the Knowledge of the Company, is alleged to
infringe upon, any intellectual property right of any other person or entity.


Section 2.17  Brokers. Except as set forth on Schedule 2.17 of the Company
Disclosure Schedule, neither the Company nor such Member has paid or become
obligated to pay any fee or commission to any broker, finder, intermediary,
advisor, consultant, or appraiser for or on account of the transactions
contemplated by this Agreement and the Transaction Documents.


Section 2.18  Accuracy of Statements. Neither this Agreement nor any schedule,
exhibit, statement, list, document, certificate or other information furnished
or to be furnished by or on behalf of the Company or such Member to the
Purchaser or REG in connection with this Agreement or any of the transactions
contemplated by this Agreement contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements contained
herein or therein, in light of the circumstances in which they are made, not
misleading.


Section 2.19  Purchase Entirely for Own Account. The REG Common Stock to, be
received by the Company and such Member is and will be acquired for investment
for its own
account and not with a view to the distribution of any part thereof, and the
Company has no
present intention of selling, granting any participation in, or otherwise
distributing the same;
provided, however, that the Company reserves the right to distribute its shares
of REG Common
Stock to its Members subject to Section 5.10 hereof and the terms and conditions
of the
Stockholder Agreement.


Section 2.20  Disclosure of Information; Due Diligence. The Company and such
Member has had the opportunity to ask questions of and receive answers from REG
regarding REG and the terms and conditions of the offering of the REG Common
Stock and to obtain additional information necessary to verify the accuracy of
the information supplied or to which it had access. Such Seller acknowledges and
agrees that the Purchaser does not assume any responsibility or liability with
respect to the REG Common Stock or the information provided with respect to REG,
the REG Common Stock or the investment therein by the Company represented by the
consideration received by the Company hereunder. Such Seller further
acknowledges and agrees that the Purchaser is not acting as an underwriter with
respect to the REG Common Stock and assumes no underwriters' liability in
connection therewith.


Section 2.21  Investment Experience; Accredited Status. The Company and such
Member acknowledge that an investment in REG is a speculative risk. The Company
and such Member are able to fend for themselves in the transactions contemplated
by this Agreement, can bear the economic risk of its investment (including
possible complete loss of such investment) for an indefinite period of time and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in REG. The Company
and such Member understand that the shares of REG Common Stock to be purchased
hereunder have not been registered under the Securities Act, or under the
securities laws of any jurisdiction, by reason of reliance upon certain
exemptions, and that the reliance on such exemptions is predicated, in part,
upon the accuracy of the Member's representations and

 
15

--------------------------------------------------------------------------------

 

warranties in this Article III. The Company and such Member are familiar with
Regulation D promulgated under the Securities Act and represent that they are
each an "accredited investor" as defined in Rule 501(a) of such Regulation D.


Section 2.22  Restricted
Securities.                                                                                The
Company and such Member understand that the shares of REG Common Stock to be
received by the Company and such Member hereunder are characterized as
"restricted securities" under the federal securities laws inasmuch as they are
being acquired from REG through the Purchaser in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances and in accordance with the terms and conditions
set forth in the legend contained on the certificates of the REG Common Stock.
The Company and such Member represent that they are familiar with SEC Rule 144,
as presently in effect, and understand the resale limitations imposed thereby
and by the Securities Act.


Section 2.23  Investment Company. The Company and such Member (or any Person
directly or indirectly controlling the Company and such Member or on whose
behalf the
Company is acting) are not, and by virtue of the consummation of the
transactions contemplated
herein will not be, an "investment company" within the meaning of the Investment
Company Act
of 1940, as amended, or an exemption or exclusion from the registration
provisions under the
Investment Company Act of 1940, as amended, is available to the Company, such
Member or
any such Person.


ARTICLE III
REPRESENTATIONS OF REG AND THE PURCHASER


Each of REG and the Purchaser, severally as to itself only and not jointly as to
or with the other, respectively, represents and warrants to the Sellers as
follows:


Section 3.1   Organization and Existence. REG and the Purchaser are each duly
organized, validly existing and in good standing under the laws of their
jurisdiction of incorporation or organization, respectively, and have all
requisite power and authority to carry on their respective businesses as now
being conducted.


Section 3.2  Authority. All corporate, limited liability company or other
appropriate action on the part of REG and the Purchaser necessary for the
authorization, execution and delivery of this Agreement and the Transaction
Documents contemplated hereby to which REG or the Purchaser, respectively, is a
party, and the performance of the obligations of REG and the Purchaser hereunder
and thereunder, have been taken. REG and the Purchaser have each duly and
validly executed and delivered this Agreement and each of the Transaction
Documents contemplated hereby to which REG or the Purchaser, respectively, is a
party. This Agreement and each of the Transaction Documents contemplated hereby
to which REG or the Purchaser is a party constitutes valid and binding
obligations of REG or the Purchaser, respectively, enforceable against REG or
the Purchaser in accordance with their respective terms, except as the
enforceability hereof may be subject to applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditors' rights generally and
to general principles of equity.

 
16

--------------------------------------------------------------------------------

 

Section 3.3  Noncontravention. Neither the execution and delivery by REG or the
Purchaser of this Agreement and the Transaction Documents, nor the consummation
of the transactions contemplated hereby or thereby, nor compliance with any of
the provisions hereof or thereof, will (a) violate any provision of their
respective Organizational Documents or any resolutions adopted by their
respective members or shareholders or board of managers or board of directors,
as applicable, (b) result in a violation of any license, permit, order, writ,
injunction, decree, judgment, or ruling of any court or Governmental Authority,
or any law, rule, or regulation applicable to REG or the Purchaser, (c) conflict
with, result in a breach of, or constitute (or, with due notice or lapse of time
or both, would constitute) a default under, or give rise to any right of
termination, acceleration or cancellation under, any indenture, agreement,
contract, license, arrangement, understanding, evidence of indebtedness, note,
lease or other instrument which constitutes an material asset of REG or the
Purchaser or to which REG or the Purchaser or any of their material assets is
bound, (d) result in the creation or imposition of any lien (other than
Permitted Liens), charge, restriction, claim or Encumbrance of any nature
whatsoever upon REG or the Purchaser or the shares of REG Common Stock or (e)
require any consent or approval of, or notice to, or filing or registration
with, any Person, except for those consents, approvals, notices, filings, or
registrations that have been obtained, given, or made, as the case may be, and
that are unconditional and in full force and effect.


Section 3.4  Capitalization; REG Common Stock. REG is authorized to issue two
classes of shares designated respectively as "Preferred Stock" and "Common
Stock". The total number of shares of capital stock that REG is authorized to
issue is one hundred million (100,000,000). The total number of shares of
Preferred Stock REG has authority to issue is thirty million (30,000,000). The
total number of shares of Common Stock REG has authority to issue is seventy
million (70,000,000). The Preferred Stock and Common Stock each have a par value
of $0.0001. REG has seven million (7,000,000) shares of its Series A Preferred
Stock authorized of which 6,578,947 are issued and outstanding and two million
(2,000,000) shares of its Series B Preferred Stock authorized of which 1,999,998
are issued and outstanding. REG has 13,334,874 shares of its Common Stock issued
and outstanding. There are issued and outstanding options to purchase 2,303,052
shares of REG Common Stock pursuant to stock option agreements issued under the
REG 2006 Stock Incentive Plan and issued and outstanding warrants to purchase
633,533 shares of REG Common Stock. The shares of REG Common Stock and Escrowed
Stock to be issued to the Company shall have the rights, restrictions,
privileges and preferences set forth in the Certificate of Incorporation of REG,
a true and correct copy of which Certificate of Incorporation (including all
amendments thereto) has been delivered to Sellers. The REG Common Stock and the
Escrowed Stock, when issued and delivered to the Company or deposited into the
Escrow Fund, as applicable, in accordance with the terms of this Agreement for
the consideration expressed herein, will be duly and validly issued, fully paid
and non-assessable, free and clear of all encumbrances except as provided in
this Agreement and the Stockholder Agreement and under applicable state and
federal securities laws. Except as contemplated in the Stockholder Agreement or
with respect to REG's Series A and Series B Preferred Stock, there are no
contractual rights or obligations of REG to repurchase, redeem or otherwise
acquire any shares of its capital stock, and REG is not a party or subject to
any agreement or understanding. Except as set forth in the Stockholder Agreement
or with respect to REG's Series A and Series B Preferred Stock, there is no
agreement or understanding between any persons and/or entities which affects or
relates to the voting or giving of written consents with respect to any security
of REG or by a director of REG. Except as contemplated in the
Registration Rights Agreement or the Amended and Restated Registration Rights
Agreement dated July 18, 2007, by and among REG and certain of its stockholders,
REG is not under any obligation to register any of its securities under the
Securities Act.


Section 3.5   Financial Information. Sellers have received from REG the
financial information set forth on Schedule 3.5 of the REG Disclosure Schedule
(the "REG Financial Information"). The REG Financial Information fairly presents
in all material respects the financial condition of REG at the dates thereof and
the results of its operations and statement of cash flows for the periods then
ended. Further, the REG Financial Information is consistent with the books and
records of REG (which books and records are correct and complete in all material
respects) and was prepared in accordance with GAAP, except as noted thereon.


Section 3.6   Undisclosed Liabilities. REG is not subject to any material debts,
liabilities or obligations, whether accrued, absolute, contingent or otherwise,
other than (a) as reflected in the REG Financial Information, (b) accounts
payable for goods or services received by REG incurred in the ordinary course of
business consistent with past practice since the date of the REG Financial
Information and (c) as set forth on Schedule 3.6 of the REG Disclosure Schedule.


Section 3.7   Material Adverse Changes. Except as noted on Schedule 3.7, since
the date of the REG Financial Information, there has been no, and no event that
reasonably could be anticipated to have a, Material Adverse Effect with respect
to REG.


Section 3.8   Brokers. Neither REG nor Purchaser has paid or become obligated to
pay any fee or commission to any broker, finder, intermediary, advisor,,
consultant, or appraiser for or on account of the transactions contemplated by
this Agreement and the Transaction Documents.


Section 3.9   Purchaser Escrow Agreement. On the Effective Date, Purchaser has
performed all obligations and satisfied all conditions which are required for
the Escrow Agent under the Purchaser Escrow Agreement to release the
Subscriptions (as defined in the Purchaser Escrow Agreement) and Escrow Funds
(as defined in the Purchaser Escrow Agreement) to the Purchaser. The Purchaser
Escrow Agreement is the current escrow agreement of the Purchaser with the
Purchaser's investors.


ARTICLE IV
NO ASSUMPTION OF LIABILITIES


Except for the contracts to be assumed by Purchaser listed on Schedule 4 of the
Company Disclosure Schedule (the "Assumed Contracts") and the Assumed
Liabilities, neither REG nor Purchaser assumes any duties, liabilities,
responsibilities or obligations of any kind or nature whatsoever of the Company
or either of the Members. Without limiting the generality of the foregoing,
neither REG nor Purchaser is assuming (i) any warranty obligations or warranty
claims with respect to products sold or services provided by the Company, (ii)
product liability obligations or claims with respect to products sold or
services provided by the Company, (iii) accounts payable of the Company, (iv)
any contracts of the Company other than those obligations of the Company that
are expressly assumed by Purchaser pursuant to the terms of this

 
17

--------------------------------------------------------------------------------

 

Agreement, (v) except as expressly set forth on Schedule 4, any obligations
under a grant or economic development award from any Governmental Authority, or
(vi) any other liabilities or obligations of the Company arising out of the
construction of the Facility, the operation of its business or the ownership of
the Assets by the Company, including, without limitation, any  liability or
obligations with respect to the Pilot Agreement, the Buchanan Street bridge
project or to pay the costs to acquire additional parcels pursuant to the letter
agreement dated November 3, 2006 between the Company and Bunge Milling, Inc. The
Company or each Member will timely and fully satisfy all such unassumed duties,
liabilities, responsibilities and obligations as they become due.


ARTICLE V
COVENANTS


Section 5.1  Access to Information.


(a)
From and after the Effective Date and until the Closing, the Company will give
to the Purchaser and its authorized Representatives (which shall include REG and
its authorized Representatives) reasonable access during normal business hours
to the offices, books and records, returns, contracts, commitments, facilities
and accountants of the Company, and will furnish and make available to REG, the
Purchaser and their authorized Representatives all such documents and copies of
documents and all such additional financial and operating data and other
information pertaining to the affairs of the Company as the Purchaser and its
authorized Representatives may reasonably request; provided, however, that (i)
the activities of the Purchaser and its Representatives shall be conducted in
such a manner as not to interfere unreasonably with the operation of the
business of the Company and (ii) in no event will the Company be required to
furnish the Purchaser or its Representatives with any documents or information
that the Company is required by Legal Requirement, Order or agreement, to keep
confidential, or that would reasonably be expected to jeopardize the status of
such document or information as privileged, work product or as a trade secret.
The Company shall cooperate with the Purchaser and its authorized
Representatives in the preparation of, and shall use its best efforts, to
prepare and cause its accountants to prepare, all necessary financial
information regarding the Assets that may need to be reflected in filings by the
Purchaser and REG under the Securities Act or the Securities Exchange Act of
1934, as amended (the “Exchange Act"), or other applicable Legal Requirements.
Without limiting the generality of the foregoing, Purchaser and its authorized
Representatives shall have access to the Facilities from and after the Effective
Date and until the Closing for the purpose of conducting the Preliminary
Testing.



(b)
From and after the Effective Date and until the Closing, REG and the Purchaser
will give to the Sellers and their authorized Representatives reasonable access
during normal business hours to the offices, books and records, returns,
contracts, commitments, facilities and accountants of REG and the Purchaser, and
will furnish and make available to the Sellers and their authorized
Representatives all such documents and copies of documents (at the Sellers'
expense) and all such additional financial and


 
18

--------------------------------------------------------------------------------

 

operating data and other information pertaining to the affairs of REG and the
Purchaser as the Sellers and their authorized Representatives may reasonably
request; provided, however, that (i) the activities of the Sellers and their
Representatives shall be conducted in such a manner as not to interfere
unreasonably with the operation of the business of REG or the Purchaser and (ii)
in no event will REG or the Purchaser be required to furnish the Sellers or
their Representatives with any documents or information that REG or the
Purchaser is required by Legal Requirement, Order or agreement, to keep
confidential, or that would reasonably be expected to jeopardize the status of
such document or information as privileged, work product or as a trade secret.


Section 5.2  Pre-Closing Activities. Except as otherwise permitted or required
by this Agreement or as set forth on Schedule 5.2, prior to the Closing Date the
Company shall not:


(a)
engage in any activities other than the construction and testing of the Facility
and activities in connection therewith;



(b)
subject any of the Real Property or Assets (whether tangible or intangible) of
the Company to any Encumbrances, except for Permitted Liens;



(c)
acquire any properties or assets or sell, assign, transfer, convey, lease or
otherwise dispose of any of the Real Property or Assets of the Company except in
connection with construction and testing of the Facility;



(d)           permit the Bank Balance to be increased above $24,650,000;


(e)           amend any Assumed Contract or waive any rights with respect
thereto;


(f)
acquire by merger or consolidation with, or merge or consolidate with, or
otherwise acquire any material business of any corporation, partnership,
association or other business organization or division thereof;



(g)
change or amend its certificate or articles of organization, operating agreement
or other organizational documents except as otherwise required by law;



(h)           incur any material obligation or liability except in the ordinary
course of business;


(i)
enter into or amend, or take or permit any act or omission constituting a
material breach or default, under any material contract, indenture or agreement
by which the Company or any of the Assets are bound;



(j)           hire any employees;


(k)
make any loans or advances to any-Person, except for expenses incurred in the
ordinary course of business;


 
19

--------------------------------------------------------------------------------

 

(1)           make any material income tax election; or


(m)           agree or commit to do any of the foregoing.


Section 5.3  Efforts to Consummate. Each party hereto will use its commercially
reasonable efforts to take, or cause to be taken, all lawful and reasonable
actions within such party's control and to do, or cause to be done, all lawful
and reasonable things within such party's control necessary to fulfill the
conditions precedent to the obligations of the other party(ies) hereunder and to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement and to cooperate with each other in connection
with the foregoing. Without limiting the generality of the foregoing, prior to
Closing (a) the Company will use commercially reasonable' efforts to obtain the
Required Consents and other items set forth on Schedules 2.8(d) and 2.12 of the
Company Disclosure Schedule, and (b) the Company will use commercially
reasonable efforts to give any notices to, make any filings with, and obtain any
authorizations, consents, and approvals as set forth on Schedules 2.8(d) and
2.12. Nothing in this Agreement shall be construed as an attempt or an agreement
by the Company to assign or cause the assignment of any contract or agreement
which is non-assignable without the consent of the other party or parties
thereto, unless such consent shall have been given.


Section 5.4   Exclusive Dealing. From the Effective Date until the earlier of
(a) the Closing Date, or (b) the date this Agreement is terminated in accordance
with the provisions hereof, the Sellers will not, and will cause their officers,
directors, investment bankers and attorneys not to, take any action to solicit
the making of any Acquisition Proposal or engage in substantive discussions or
negotiations with any Person with respect thereto. For purposes of this
Agreement, "Acquisition Proposal" means any oral or written offer from a third
party for, or any written indication of interest by a third party in, any
purchase or issuance of any of the Company Membership Interests or the purchase
of all or any material part of the Assets or Real Property of the Company (other
than the sale or other disposition of such Assets or Real Property in the
ordinary course of business consistent with past practice of the Company) or any
merger or consolidation of the Company.


Section 5.5  Supplementation and Amendment of Schedules. From time to time prior
to the Closing, the Sellers and REG and the Purchaser shall have the right to
supplement or amend the Schedules with respect to any matter hereafter arising
or discovered after the delivery of the Schedules pursuant to this Agreement
that, if existing or known at, or occurring prior to, the date of this
Agreement, would have been required to be set forth or described in such
Schedules. No such supplement or amendment shall have any effect on the
satisfaction of the conditions to closing set forth in Sections 6.1(a) or
6.2(a); provided, however, if a party proceeds with the Closing, then such party
shall be deemed to have waived any right or claim pursuant to the terms of this
Agreement or otherwise with respect to any and all matters disclosed pursuant to
any such supplement or amendment at or prior to the Closing.


Section 5.6  Confidentiality. Until Closing, each of the Sellers, REG and the
Purchaser will, and will ensure that its Affiliates and Representatives will
hold in strict confidence and not use in any way except in connection with the
consummation of the transactions contemplated hereby, all confidential
information obtained in connection with the

 
20

--------------------------------------------------------------------------------

 

transactions contemplated hereby from the Company, the Sellers, REG, the
Purchaser or any of their respective Representatives.


Section 5.7  Publicity. No party to this Agreement or any Affiliate or
representative thereof shall issue any press release or make any public
announcement relating to the terms or existence of this Agreement prior to or
after the Closing without the prior approval of the other parties hereto (which
approval shall not be unreasonably withheld); provided however that any party
may make any public disclosure it believes in good faith is required by
applicable Legal Requirements or any listing agreement concerning
publicly-traded securities, in which case the
disclosing party shall use commercially reasonable efforts to advise the other
parties prior to
making the disclosure.


Section 5.8  Preliminary Testing; Performance Testing. The Preliminary Testing
shall be conducted by Purchaser and REG as soon as practical after the Facility
is ready for such testing. The Company shall retain at least $250,000 in cash
until notice by Purchaser to the Company of the successful completion of the
Performance Testing. The Performance Testing shall be conducted by Purchaser and
REG within twelve (12) months after the Closing Date. The Members and the
Company shall be entitled to participate in and have Representatives present
during all activities performed or conducted in Preliminary Testing and
Performance Testing.


Section 5.9   Bunge Oil Supply Agreement; Services Agreement. As of the Closing
Date, Purchaser and Bunge shall enter into the [Oil Feedstock Supply Agreement]
and the Services Agreement, in the forms attached hereto as Exhibits C and D.
respectively, and in exchange for the Oil Feedstock Supply Agreement, REG shall
issue One Hundred Twenty Seven Thousand, Two Hundred Seventy-Three (127,273)
shares of its Series B Preferred Stock to Bunge.


Section 5.10                           Limitations on Disposition and Legend.


(a)
Purchaser and REG acknowledge and agree that the Company shall be
entitled to distribute the REG Stock and the Escrowed Shares (upon release of
such shares from the Escrow Fund) to the Members in the Company's discretion
without regard to the provisions of this Section 5.10 and without the approval
or consent of REG, the Purchaser or any other shareholder of REG. Without in any
way limiting the representations set forth in Article II hereof, each Member
agrees upon receipt from the Company of the REG Common Stock and the Escrowed
Shares not to make any disposition of all or any portion of the shares of the
REG Common Stock or the Escrowed Shares unless (i) the transferee has agreed in
writing for the benefit of such Member and REG to be bound by this Section 5.10
and the Stockholder Agreement, provided and to the extent this Section and such
agreement are then applicable; (ii) if such disposition is proposed prior to the
expiration of the period described in Section 3(b) of the Stockholder Agreement,
the aggregate number of holders of the shares of REG Common Stock issued
pursuant to this Agreement (calculated for purposes of Section 12(g) under the
Exchange Act and the rules and regulations promulgated thereunder, as in effect
at the time of the disposition) after giving effect to the proposed distribution
will not exceed three hundred (300); (iii) at least two (2) years since the
Closing or the lock up period (not to exceed

one hundred eighty (180) days after an initial public offering of REG Common
Stock has elapsed, whichever is earlier; and (iv):


(A) there is then in effect a Registration Statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or


 
(B)  (1) such Member shall have notified REG of the proposed disposition and
shall have furnished REG with a detailed statement of the circumstances
surrounding the proposed disposition, and (2) if reasonably requested by REG,
such Member shall have furnished REG with an opinion of counsel, or other
evidence, reasonably satisfactory to REG that such disposition will not require
registration of such shares under the Securities Act. It is agreed that REG will
not require opinions of counsel for transactions made pursuant to Rule 144
except in unusual circumstances.



(b) The Company understands that each of the certificates evidencing the REG
Common Stock to be acquired hereunder may bear the following legends:


"THE SALE OR TRANSFER OF SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
AGREEMENTS DATED JULY 18, 2007 AND MARCH _, 2008 BETWEEN RENEWABLE ENERGY GROUP,
INC., AND CERTAIN OF ITS STOCKHOLDERS, COPIES OF WHICH AGREEMENTS ARE AVAILABLE
UPON REQUEST TO THE SECRETARY OF THE CORPORATION. THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE FEDERAL SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAW, AND HAVE BEEN ACQUIRED
PURSUANT TO AN INVESTMENT REPRESENTATION ON THE PART OF THE REGISTERED HOLDER
THEREOF FOR SUCH HOLDER'S OWN ACCOUNT FOR INVESTMENT, AND SUCH SECURITIES SHALL
NOT BE TRANSFERABLE BY THE REGISTERED HOLDER EXCEPT UPON THE ISSUANCE OF A
FAVORABLE OPINION OF COUNSEL FOR THE CORPORATION AND/OR SUBMISSION TO THE
CORPORATION OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE CORPORATION TO
THE EFFECT THAT TRANSFER OF SUCH SECURITIES WILL NOT BE IN VIOLATION OF THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER, OR APPLICABLE STATE SECURITIES LAW.


THE CORPORATION WILL FURNISH TO THE HOLDER OF THIS CERTIFICATE UPON REQUEST AND
WITHOUT CHARGE A FULL STATEMENT OF THE DESIGNATIONS, PREFERENCES, LIMITATIONS,
AND RELATIVE RIGHTS OF THE SHARES OF EACH CLASS OF SHARES AUTHORIZED TO BE
ISSUED BY THE CORPORATION."

 
21

--------------------------------------------------------------------------------

 

ARTICLE VI
CONDITIONS TO CLOSING


Section 6.1  Conditions to Obligations of REG and the Purchaser. The obligations
of REG and the Purchaser to consummate the transactions contemplated by this
Agreement are subject to the satisfaction at or prior to the Closing of each of
the following conditions precedent:


(a)
The representations and warranties of Sellers set forth in Article II shall each
be true and correct on and as of the Effective Date of this Agreement and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date (except to the extent that any representation or warranty is
limited by its terms to a specific date or range of dates (in which case such
representation and warranty need only be true and correct on the date or during
the range of dates so specified)), except for any inaccuracies of
representations or warranties the circumstances giving rise to which,
individually or in the aggregate, do not or are not reasonably expected to have
a Material Adverse Effect with respect to REG, Purchaser or the Company;
provided, however, with respect to any representation or warranty which is
qualified as to materiality or Material Adverse Effect, such qualification shall
be disregarded for purposes of determining the satisfaction of this condition to
Closing.



(b)
Each Seller shall have performed and complied in all material respects with all
of the agreements and covenants required under this Agreement to be performed or
complied with by such Person prior to or at the Closing.



(c)
Each of the Sellers shall have delivered to REG and the Purchaser a certificate,
executed by a duly authorized officer in his or her capacity as such, certifying
that the conditions specified in Sections 6.1(a) and (b) have been satisfied.



(d)
There shall not be in force any order, judgment, injunction, decree or ruling by
or before any Governmental Authority of competent jurisdiction, and there shall
be no lawsuits, actions, claims, investigations or other proceedings at law or
in equity pending or threatened against the Company, Sellers, the Purchaser or
REG which, if decided adversely, would have the effect of, restraining,
enjoining, prohibiting, invalidating or otherwise preventing the consummation of
the transactions contemplated hereby or which would otherwise have a Material
Adverse Effect on the Company or Assets or the ability of the Purchaser to
acquire, own or use the Assets or to construct and operate the Facility.



(e)
All of the material consents set forth on Schedules 2.8(d) and 2.12 of the
Company Disclosure Schedule (other than consents required by any Governmental
Authority) shall have been obtained and shall be in form and substance
reasonably satisfactory to REG and the Purchaser. Without limiting the
generality of the foregoing, the Company shall have received the consent of
Fifth Third Bank to the consummation of the transactions contemplated by this
Agreement and the Transaction Documents without any acceleration of the
indebtedness or payment required by the Company and containing any changes to
the terms and conditions of the Fifth Third Bank Construction Loan Agreement and
agreements and instruments related thereto substantially in accordance


 
22

--------------------------------------------------------------------------------

 

with the loan commitment of Fifth Third Bank to Purchaser of even date herewith,
a copy of which has been provided by Purchaser to Sellers; and the indebtedness
of the Company to Fifth Third Bank pursuant to the Construction Loan Agreement
and in an amount not to exceed $24,650,000 shall be outstanding and in full
force and effect payable in accordance with its stated terms without default or
breach as a result of the transactions contemplated by this Agreement.


(f)
On or before the Closing Date, BIG shall have delivered to REG and the Purchaser
a fully executed copy of the Confidentiality and Noncompetition Agreement of
BIG, in the form attached hereto as Exhibit G (the "Confidentiality Agreement").



(g)
Purchaser shall have received a leasehold title policy in form and substance
satisfactory to Purchaser evidencing valid leasehold title to the Leased Real
Property in accordance with the terms of the leases applicable to such Leased
Real Property, free and clear of all Encumbrances, other than Permitted Liens.



Section 6.2   Conditions to Obligations of the Sellers and the Company. The
obligations of the Sellers and the Company to consummate the transactions
contemplated by this Agreement are subject to the satisfaction at or prior to
the Closing of each of the following conditions precedent:


(a)
The representations and warranties of REG and the Purchaser set forth in Article
III shall each be true and. correct on and as of the Effective Date of this
Agreement and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date, except to the extent that any representation
or warranty is limited by its terms to a specific date or range of dates (in
which case such representation and warranty need only be true and correct on the
date or during the range of dates so specified) except for any inaccuracies of
representations or warranties the circumstances giving rise to which,
individually or in the aggregate, do not or are not reasonably expected to have
a Material Adverse Effect with respect to Purchaser, REG or Sellers; provided,
however, with respect to any representation or warranty which is qualified as to
materiality or Material Adverse Effect, such qualification shall be disregarded
for purposes of determining the satisfaction of this condition to Closing.



(b)
REG and the Purchaser shall have performed and complied in all material respects
with all of the agreements and covenants required under this Agreement to be
performed or complied with by them prior to or at the Closing.



(c)
REG and the Purchaser shall have delivered to the Company a certificate,
executed by a duly authorized officer of each of REG and the Purchaser in his or
her capacity as such, certifying that the conditions specified in Sections
6.2(a) and (b) have been satisfied.



(d)
There shall not be in force any order, judgment, injunction, decree or ruling by
or before any Governmental Authority of competent jurisdiction restraining,
enjoining, prohibiting, invalidating or otherwise preventing the consummation of
the transactions contemplated hereby.


 
23

--------------------------------------------------------------------------------

 

(e)
Bunge shall have been relieved of its Debt Service Guaranty, in an amount not to
exceed $700,000, of the Company's Debt Service Fund to Fifth Third Bank.



(f)
BIG shall have withdrawn the Two Million, Eight Hundred Thousand U.S. Dollars
($2,800,000), together with all accrued interest thereon, from the Company's
Debt Service Fund deposited by BIG in the Debt Service Fund Account in
connection with Company's indebtedness to Fifth Third Bank.



(g)
The Company shall have received the written consent of Fifth Third Bank to the
consummation of the transactions contemplated by this Agreement and the
Transaction Documents without any acceleration of the indebtedness or payment
required by the Company and the Company shall have been released from the
Construction Loan Agreement and all indebtedness evidenced thereby.



(h)
Purchaser, as successor tenant to BCA, and Bunge shall have agreed upon the
terms of the assignment of that certain Amended and Restated Ground Lease
Agreement dated November 3, 2006 between Bunge Milling, Inc. and BCA, including,
without limitation the "base rent" pursuant to the terms of such lease.



Section 6.3                                  Documents to be Delivered at the
Closing.


(a) At the Closing, the Sellers, as applicable, shall deliver to REG and the
Purchaser, as applicable, the following:


(i)
The Bill of Sale in the form attached hereto as Exhibit E executed by the
Company;



(ii)
The Assignment and Assumption Agreement in the form attached hereto as Exhibit F
executed by the Company;



(iii)
The Oil Feedstock Supply Agreement in the form attached hereto as Exhibit C
executed by Bunge;



(iv)                 The Services Agreement in the form attached hereto as
Exhibit D
executed by Bunge;


(v)
The Addendum to the Amended and Restated Stockholder Agreement dated July 18,
2007 for the REG Common Stock in the form attached hereto as Exhibit H (the
"Stockholder Agreement") executed by the Sellers; [Discuss - are the Sellers
entering into a new Stockholder Agreement, or joining the current stockholder
agreement]



 
(vi)  The Registration Rights Agreement in the form attached hereto as Exhibit I
(the "Registration Rights Agreement") executed by the Sellers;


 
24

--------------------------------------------------------------------------------

 

 
(vii) Certified copies of the resolutions duly adopted by the Board of Managers
and members of the Company authorizing the transfer of the Assets to Purchaser;



 
(viii)  Certified copies of the resolutions duly adopted by the Board of
Managers and members of BIG authorizing the transactions contemplated by this
Agreement;



 
(ix)  Any and all consents, filings, waivers, registrations, approvals or
authorizations, with or by any Governmental Authority and all consents, waivers,
approvals or authorizations of any other Person required for the consummation of
the Closing;



(xi)
A statement of account of the Bank Balance owed by Company to Fifth Third Bank
under the Construction Loan Agreement and a statement of the Assumed Liabilities
as provided in Section 1.2(d);



(xii) The Escrow Agreement executed by the Company; and


 
(xiii) Such other customary documents as may be reasonably requested by the
Purchaser related to the transactions contemplated by this Agreement.



(b) At the Closing, the Purchaser and REG shall deliver to the Escrow Agent the
Escrow Amount in accordance with Section 1.2(c), shall deliver the IFA Payment
to the IFA in accordance with Section 1.2(a) and shall deliver to the Members,
as applicable, the following:


(i)                 Wire transfer of the Cash Purchase Price as provided in
Section 1.2 a;


(ii)
Certificates representing the shares of REG Common Stock as provided in Section
1.2(b);



(iii)                 The Registration Rights Agreement executed by REG;


(iv)
The Oil Feedstock Supply Agreement executed by Purchaser, and the certificates
representing the shares of its Series B Preferred Stock in exchange therefore as
provided in Section 5.9;



(v)                 The Services Agreement executed by Purchaser;


(vi)
Wire transfer of the Balance Differential Payment as provided in Section 1.2(b),
if any;



(vii)  The Assignment and Assumption Agreement executed by the Purchaser;


(viii)  The Escrow Agreement executed by Purchaser; and

 
25

--------------------------------------------------------------------------------

 

(ix)
Such other customary documents as may be reasonably requested by the Company
related to the transactions contemplated by this Agreement.



ARTICLE VII
INDEMNIFICATION


Section 7.1  Indemnification by the Sellers.  (a) Each Seller, severally as to
itself and not jointly, shall indemnify the Purchaser and REG and their
respective Affiliates, partners, managers, directors, officers and employees
(collectively, the "Purchaser's Indemnified Parties")
from, and defend and hold each of them harmless against, any and all Losses
resulting from or
arising out of-


(i)
Any breach or inaccuracy in any representation or warranty made by such Seller
with respect to such Seller under Article II of this Agreement, the Company
Disclosure Schedule hereto, or any certificate delivered or to be delivered to
REG and the Purchaser by any Seller regarding Article II hereto;



(ii)
Any breach or nonfulfillment of any covenant, agreement or other obligation of
such Seller under this Agreement (excluding any schedules or exhibits attached
hereto) or any certificate delivered pursuant hereto.



(b)
Each Member, severally and not jointly, in accordance with their respective
proportionate ownership of the Company Membership Interest on the Effective Date
(which shall be 77.8% for BIG and 22.2% for Bunge), shall indemnify the
Purchaser's Indemnified Parties from, and defend and hold each of them harmless
against, any and all Losses resulting from or arising out of.



(i)
Any breach or inaccuracy in any representation or warranty made by the Company
with respect to the Company under Article II of this Agreement, the Company
Disclosure Schedule hereto, or any certificate delivered or to be-delivered to
REG and the Purchaser by any Member regarding Article II hereto;



(ii)
Any breach or nonfulfillment of any covenant, agreement or other obligation of
the Company under this Agreement (excluding any schedules or exhibits attached
hereto) or any certificate delivered pursuant hereto; or (iii)
Unsuccessful Performance Testing.



Section 7.2   Indemnification by the Purchaser. REG and the Purchaser, severally
as to itself and not jointly as to or with the other, shall indemnify the
Sellers and their Affiliates, partners, managers, directors, officers and
employees (collectively, the "Seller Indemnified Parties") from, and defend and
hold each of them harmless against, any and all Losses resulting from or arising
out of:


(a) Any breach or inaccuracy in any representation or warranty made by REG or
the Purchaser, respectively, under this Agreement, the REG Disclosure Schedule
or any certificate delivered or to be delivered to the Sellers by REG or the
Purchaser pursuant hereto; or

 
26

--------------------------------------------------------------------------------

 

(b) Any breach or nonfulfillment of any covenant, agreement or other obligation
of REG or the Purchaser, respectively, under this Agreement or any certificate
delivered pursuant hereto.


Section 7.3  Notice and Defense of Third Party Claims. If any Proceeding shall
be brought or asserted against an indemnified party ("Indemnified Party") in
respect of which indemnity for Indemnified Amounts may be sought under this
Article from an indemnifying party ("Indemnifying Party"), the Indemnified Party
shall give prompt written notice of such Proceeding to the Indemnifying Party.
If any Proceeding is brought or asserted against an Indemnified Party and it
gives notice to the Indemnifying Party of the commencement or assertion of such
Proceeding, the Indemnifying Party will be entitled to participate in such
Proceeding and, to the extent that it wishes (unless (i) the Indemnifying Party
is also a party to such Proceeding and the Indemnified Party determines in good
faith that joint representation would be inappropriate, or (ii) the Indemnifying
Party fails to provide reasonable assurance to the Indemnified Party of its
financial capacity to defend such Proceeding and provide indemnification with
respect to such Proceeding), to assume the defense of such Proceeding, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all expenses related to such defense (except as provided herein)
and, after notice from the Indemnifying Party to the Indemnified Party of its
election to assume the defense of such Proceeding, the Indemnifying Party will
not, as long as it diligently conducts such defense, be liable to the
Indemnified Party under this Article VII for any fees of other counsel or any
other expenses with respect to the defense of such Proceeding, in each case
subsequently incurred by the Indemnified Party in connection with the defense of
such Proceeding; provided that any delay or failure to so notify the
Indemnifying Party shall relieve the Indemnifying Party of its obligations
hereunder only to the extent, if at all, that.it is prejudiced by reason of such
failure or delay. Actual or threatened action by a Governmental Authority or
other Person is not a condition or prerequisite to the Indemnifying Party's
obligations under this Article VII. If the Indemnifying Party assumes the
defense of a Proceeding, (i) it will be conclusively established for purposes of
this Agreement that the claims made in that Proceeding are within the scope of
and subject to indemnification under this Article VII; (ii) no compromise or
settlement of such claims may be effected by the Indemnifying Party without the
Indemnified Party's consent unless (A) there is no finding or admission of any
violation of Legal Requirement or any violation of the rights of any Person and
no effect on any other claims that may be made against the Indemnified Party,
and (B) the sole relief provided is monetary damages that are paid in full by
the Indemnifying Party and that includes as an unconditional term thereof the
release by the claimant or the plaintiff of the Indemnified Party from all
liability in respect of such Proceeding and the matters that are subject to the
indemnification claim; and (iii) the Indemnified Party will have no liability
with respect to any compromise or settlement of such claims effected without its
consent. The Indemnified Party shall have the right to employ separate counsel
in any Proceeding in which the Indemnifying Party has assumed the defense and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Indemnified Party (notwithstanding any other
provision of this Article VII) unless the Indemnifying Party has failed or
refuses to employ counsel or unless the Indemnifying Party is not pursuing the
defense of the Proceedings or that there exists actual or potential conflicts of
interest which make representation by the same counsel inappropriate. The
Indemnified Party's right to participate in the defense or response to any
Proceeding shall not be deemed to limit or otherwise modify the Indemnifying
Party's obligations under this Article VII. If notice is given
to an Indemnifying Party of the commencement of any Proceeding and the
Indemnifying Party does not, within twenty (20) days after the Indemnified
Party's notice is given, give notice to the Indemnified Party of its election to
assume the defense of such Proceeding, the Indemnified Party will have the right
to undertake the defense of such Proceeding. Any settlement or compromise made
or caused to be made by the Indemnified Party (unless the Indemnified Party has
the exclusive right to settle or compromise under Section 7.3) or the
Indemnifying Party, as the case may be, of any Proceeding of the kind referred
to in Section 7.3 shall also be binding upon the Indemnifying Party or the
Indemnified Party, as the case may be, in the same manner as if a final judgment
or decree had been entered by a court of competent jurisdiction in the amount of
such settlement or compromise; provided, that (i) no obligation, restriction or
Loss shall be imposed on the Indemnified Party as a result of such settlement or
compromise without its prior written consent, which consent shall not be
unreasonably withheld, and (ii) the Indemnified Party will not compromise or
settle any such Proceeding without the prior written consent of the.
Indemnifying Party, which consent shall not be unreasonably withheld.


Section 7.4   Limitations of Liability


(a) An Indemnifying Party shall have no liability under Sections 7.1(a)(i),
7.1(b)(i) or 7.2(a)(i) unless notice of a claim for indemnity, or notice of
facts as to which an indemnifiable Loss is expected to be incurred, shall have
been given to the Indemnifying Party before the expiration of the applicable
representation or warranty pursuant to Section 9.1 of this Agreement..
Notwithstanding any other provision contained in this Agreement, the Purchaser's
Indemnified Parties shall make no claim for indemnification under Section
7.1(b)(iii) unless and until the Purchaser's Indemnified Parties shall have
exhausted their remedies against Fagen, Inc. and De Smet Ballestra North
America, Inc. for breach of the Fagen Agreement and/or the De Smet Agreement;
provided, however, the Purchaser's Indemnified Parties shall be reimbursed from
the Escrow Fund for any Losses incurred by the Purchaser's Indemnified Parties
in pursuit of such remedies within thirty (30) days after request therefor to
Members by the Purchaser's Indemnified Parties.


(b)
Notwithstanding any provision of this Article VII to the contrary, amounts owed
by an Indemnifying Party to an Indemnified Party shall be reduced by the amount
of any mitigating recovery or benefit an Indemnified Party shall have received
or otherwise enjoyed with respect thereto from any amounts recovered by the
Indemnified Party under any insurance policies, without regard to whether the
Indemnified Party or another person paid the premiums therefor. If such a
recovery is received by an Indemnified Party after it receives payment or other
credit under this Agreement with respect to Indemnified Amounts, then a refund
equal to the aggregate amount of such recovery shall be made promptly to the
Indemnifying Party.



(c)
THE SOLE AND EXCLUSIVE LIABILITY AND RESPONSIBILITY OF EACH INDEMNIFYING PARTY
TO ANY INDEMNIFIED PARTY UNDER THIS AGREEMENT, AND THE SOLE AND EXCLUSIVE REMEDY
OF ANY INDEMNIFIED PARTY AGAINST ANY INDEMNIFYING PARTY UNDER THIS AGREEMENT
SHALL BE AS SET FORTH IN THIS ARTICLE VII AND SECTION 8.2; PROVIDED, HOWEVER,
THAT THE LIMITATIONS SET FORTH IN THIS


 
27

--------------------------------------------------------------------------------

 

SECTION
7.4
SHALL NOT APPLY IN THE CASE OF FRAUD OR AN INTENTIONAL MISREPRESENTATION BY ANY
INDEMNIFYING PARTY. TO THE EXTENT THAT ANY INDEMNIFIED PARTY HAS ANY LOSSES FOR
WHICH IT MAY ASSERT ANY OTHER RIGHT TO INDEMNIFICATION, CONTRIBUTION OR RECOVERY
FROM ANY INDEMNIFYING PARTY (WHETHER UNDER THIS AGREEMENT OR UNDER ANY COMMON
LAW THEORY OR ANY LEGAL REQUIREMENT), EXCEPT FOR FRAUD OR INTENTIONAL
MISREPRESENTATION, SUCH INDEMNIFYING PARTY HEREBY WAIVES, RELEASES AND AGREES
NOT TO ASSERT SUCH RIGHT, AND SUCH PARTY AGREES TO CAUSE EACH OF ITS RESPECTIVE
INDEMNIFIED PARTIES TO WAIVE, RELEASE AND AGREE NOT TO ASSERT SUCH RIGHT,
REGARDLESS OF THE THEORY UPON WHICH ANY CLAIM MAY BE BASED, WHETHER CONTRACT,
EQUITY, TORT, WARRANTY, STRICT LIABILITY OR ANY OTHER THEORY OF LIABILITY.



(d)
An Indemnifying Party shall have no liability to an Indemnified Party under
Section 7.1 or 7.2 hereof, except as provided in the proviso in the first
sentence of Section 7.4(c), unless the aggregate amount of the Losses incurred
by the Indemnified Party exceeds Five Hundred Thirty-seven Thousand U.S. Dollars
(U.S. $537,000), and in such event the Indemnifying Party shall be required to
pay (subject to the next sentence) the entire amount of all such Losses for
which each Indemnifying Party is obligated to pay under this Article VII in an
aggregate amount for. Sellers or for REG and the Purchaser, as the case may be,
not to exceed the amounts set forth in this Section 7.4(d). All indemnifiable
Losses shall be paid or reimbursed out of the Escrow Fund first through the
payment of cash and next through the surrender of Escrowed Stock (at a the value
set forth in Section 1.2 (f)); provided, that any claim for indemnifiable Losses
asserted against Bunge shall only be paid or reimbursed out of the Escrow Fund
to the Purchaser's Indemnified Parties up to the percentages of Escrowed Cash
and Escrowed Stock which are apportioned to Bunge upon distribution from the
Company in accordance with Section 1.2(c) and any claim for indemnifiable Losses
asserted against BIG shall only be paid or reimbursed out of the Escrow Fund to
the Purchaser's Indemnified Parties up to the percentages of Escrowed Cash and
Escrowed Stock which are apportioned to BIG upon distribution from the Company
in accordance with Section 1.2 (c). After the exhaustion of the Escrow Fund or
upon the release of the Escrow Fund in accordance with the terms of the Escrow
Agreement, any claim for indemnification by the Purchaser's Indemnified Parties
pursuant to Article VII shall be satisfied by the applicable Seller from REG
Common Stock in value up to an aggregate amount for all Sellers of Five Million
Dollars ($5,000,000), with such REG Common Stock valued in accordance with
Section 1.2(f).



Section 7.5                             Survival.


All representations, warranties, covenants and obligations in the Agreement, the
Company Disclosure Schedule, the REG Disclosure Schedule, the certificates
delivered pursuant to Article VI and any other certificate delivered pursuant to
this Agreement shall survive the Closing and the consummation of the
transactions contemplated hereby, subject to Section 9.1.

 
28

--------------------------------------------------------------------------------

 

Section 7.6   Waiver of Certain Damages. IN NO EVENT SHALL ANY INDEMNIFYING
PARTY HAVE ANY LIABILITY UNDER THIS AGREEMENT OR ANY AGREEMENT, CERTIFICATE OR
OTHER DOCUMENT RELATED HERETO OR OTHERWISE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY FOR ANY SPECIAL, SPECULATIVE, INCIDENTAL,
PUNITIVE, INDIRECT OR CONSEQUENTIAL DAMAGES, HOWEVER CAUSED AND REGARDLESS OF
THE THEORY OF LIABILITY (WHETHER IN CONTRACT OR IN TORT, INCLUDING NEGLIGENCE),
AND WHETHER OR NOT THE INDEMNIFYING PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES; PROVIDED, HOWEVER, THAT THIS WAIVER SHALL NOT APPLY TO THE EXTENT
SUCH SPECIAL, SPECULATIVE, INCIDENTAL, PUNITIVE, INDIRECT OR CONSEQUENTIAL
DAMAGES ARE AWARDED IN A PROCEEDING BROUGHT OR ASSERTED BY A THIRD PARTY AGAINST
AN INDEMNIFIED PARTY.


Section 7.7                           Express
Negligence.                                                      THE FOREGOING
INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE
WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE
RULE, DOCTRINE RELATING TO INDEMNIFICATION FOR STRICT LIABILITY OR ANY SIMILAR
DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE
NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR OTHER FAULT OR
STRICT LIABILITY OF ANY OF THE INDEMNIFIED PARTIES.


ARTICLE VIII
TERMINATION


Section 8.1  Termination. This Agreement may be terminated at any time prior to
the Closing:


(a) by the mutual written consent of REG, the Purchaser and the Sellers;


(b) by REG or the Purchaser by giving written notice to the Sellers at any time
(i) if any Seller has breached any representation, warranty, covenant or
agreement contained in this Agreement in a manner that, individually or in the
aggregate, has or is reasonably expected to have a Material Adverse Effect with
respect to Purchaser, REG or the Company or a materially adverse effect on the
timely consummation of the transactions contemplated hereby, the Purchaser has
notified the Seller of the breach and the breach has continued uncured for a
period of thirty (30) days after the notice of breach or (ii) if the Closing
shall not have occurred on or before the Target Closing Date by reason of the
failure of any condition precedent under Section 6.1 hereof or if any such
condition becomes impossible to fulfill (in each case, unless the failure or
impossibility results primarily from the Purchaser or REG breaching any
representation, warranty, covenant or agreement contained in this Agreement); or


(c) by the Sellers giving written notice to the Purchaser and REG at any time
(i) if REG or the Purchaser has breached any representation, warranty, covenant
or agreement contained in this Agreement in a manner that, individually or in
the aggregate,

 
29

--------------------------------------------------------------------------------

 

has or is reasonably expected to have a Material Adverse Effect with respect to
Purchaser, REG, Members or the Company or a materially adverse effect on the
timely consummation of the transactions contemplated hereby, the Sellers have
notified the Purchaser and REG of the breach and the breach has continued
uncured for a period of thirty (30) days after the notice of breach, or (ii) if
the Closing shall not have occurred on or before the Target Closing Date by
reason of the failure of any condition precedent under Section 6.2 hereof or if
any such condition becomes impossible to fulfill (in each case, unless the
failure or impossibility results primarily from a Seller breaching any
representation, warranty, covenant or agreement contained in this Agreement).


Section 8.2  Effect of Termination; Liquidated Damages. Termination of this
Agreement pursuant to Section 8.1 shall terminate all obligations of the parties
hereunder, without liability of any party to any other party (except for the
liability of any party then in breach), except for the obligations under Section
5.6, this Section 8.2, Article VII and Sections 9.1. 9.3. 9.6. 9.13 and 9.14. In
the event this Agreement is terminated pursuant to Section 8.1(b)(i), Company
shall pay to REG and Purchaser as liquidated damages One Million U.S. Dollars
(U.S. $1,000,000) in the manner and in the form determined by Purchaser and as
Purchaser's and REG's sole and exclusive remedy against Sellers for the failure
to close the transaction. In the event this Agreement is terminated pursuant to
Section 8.1(c)(i), REG, and Purchaser shall pay to Members as liquidated damages
One Million U.S. Dollars (U.S. $1,000,000) in the manner and in the form
determined by Members (including, without limitation, the release of Escrowed
Stock and/or Escrowed Cash contained in the Escrow Fund) as Sellers' sole and
exclusive remedy against Purchaser and REG for the failure to close the
transaction. The parties agree that the liquidated damages as provided in this
Section 8.2 are reasonable in light of (i) the anticipated or actual harm caused
by termination of this Agreement, (ii) the difficulties of proof of loss, and
(iii) the inconvenience or nonfeasability of otherwise obtaining an adequate
remedy. As provided in this Section 8.2, liquidated damages shall be the sole
remedy available for failure to close the transaction; provided, however, that
this Section 8.2 shall not prohibit or limit any other remedies, in law or in
equity, to which a party may be entitled after the close of the transaction for
any breach of this Agreement.


ARTICLE IX
MISCELLANEOUS


Section 9.1  Survival. The representations and warranties contained in Articles
II and III shall survive for twelve (12) months after the date such
representation and warranty at issue is made under this Agreement, except that
(a) all representations and warranties set forth in Sections 2.7 and 2.10 hereof
shall survive until the expiration of all applicable statutes of limitation and
any extensions thereof and (b) all representation and warranties set forth in
Sections 2.1, 2.2, 3.1, 3.2, and 3.3 will continue in full force and effect
indefinitely. All other obligations of the parties hereto shall survive
indefinitely.


Section 9.2  Amendment and Modification; Waiver. Any term of this Agreement may
be amended, modified or supplemented and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only by the written agreement of the Sellers
and the Purchaser. Any waiver

 
30

--------------------------------------------------------------------------------

 

pursuant to this Section 9.2 shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.


Section 9.3   Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if (i) delivered personally, (ii) mailed by
registered or certified mail (return receipt requested), whereupon notice shall
be deemed given three days after mailing, (iii) sent by facsimile with
confirmation, to the other party at the following addresses or (iv)
electronically transmitted to the extent permitted by applicable law and
provided an email address is set forth below for such party (or at such other
address for a party as shall be specified by like notice; provided that notices
of a change of address shall be effective only upon receipt thereof):


If to BIG,
to:                                                                Biodiesel
Investment Group, LLC
1661 International Drive, Suite 400
Memphis, Tennessee 38120
Attn: Mark A. Burke, President
Telephone No.:                                901-818-3033
Facsimile No.:                                901-767-4441
Email: mburke@markaburke.com


with a copy
to:                                                                Wyatt,
Tarrant & Combs, LLP
500 West Jefferson Street, Suite 2800
Louisville, Kentucky 40202
Attn: Robert A. Heath
Telephone No.: 502-562-7201
Facsimile No.:                                502-589-0309
Email: rheath@wyattfirm.com


If to Bunge, to:                                                      Bunge
North America, Inc.
11720 Borman Drive PO Box 28500
St. Louis, Missouri 63146
Attn: General Manager- Biofuels
Telephone No.: 314-292-2512
Facsimile No.:                                314-292-2112


with a copy
to:                                                                Bunge North
America, Inc.
11720 Borman Drive PO Box 28500
St. Louis, Missouri 63146
Attn: General Counsel
Telephone No.: 314-292-2512
Facsimile No.:                                314-292-2112


Thompson Coburn, LLP
One US Bank Plaza
St. Louis, Missouri 63101

 
31

--------------------------------------------------------------------------------

 

Attn: Kimberly M. Eilerts
Telephone No.: 314-552-6172
Facsimile No.: 314-552-7172
Email: keilerts@thompsoncobum.com


If to REG,
to:                                                                Renewable
Energy Group, Inc. and
REG Danville, LLC
416 S. Bell Avenue PO Box 888
Ames, IA 50010
Attn: Jeffrey Stroburg
Telephone No.: 515-239-8121
Facsimile No.:                                515-239-8009
Email: jeff.stroburg@regfuel.com


with a copy
to:                                                                Wilcox
Policing Gerken Schwartzkopf & Copeland, P.C.
115 E. Lincolnway Street, Suite 200
Jefferson, Iowa
Attn: John A. Gerken, Esq.
Telephone No.: 515-386-3158
Facsimile No.:                                515-386-8531
Email: jgerken@wilcoxlaw.com


If to Purchaser,
to:                                                                Blackhawk
Biofuels, LLC
225 Chicago Avenue
Freeport, IL 61032-4230
Attn: Ron Mapes, Chair
Telephone No.: 815-235-2461
Facsimile No.: 815-235-4727
Email: mapesfarms@bllchawk.net


with a copy
to:                                                                Lindquist &
Vennum, PLLP
4200 IDS Center
80 South Eighth Street
Minneapolis, MN 55402-2274
Attn: Dean Edstrom
Telephone No.: 612-371-3955
Facsimile No.: 612-371-3207
Email: dedstrom@lindquist.com

 
32

--------------------------------------------------------------------------------

 



If to the Company,
to:                                                                           Biofuels
Company of America, LLC
1661 International Drive, Suite 400
Memphis, Tennessee 38120
Attn: Mark A. Burke, President
Telephone No.: 901-818-3033
Facsimile No.: 901-767-4441
Email: mburke@markaburke.com


Section 9.4   Further Assurances. Each party agrees to execute and deliver such
other documents, certificates, agreements, and other writings and to take such
other actions as may be necessary or desirable in order to consummate or
implement expeditiously the transactions contemplated by this Agreement.


Section 9.5  Assignment. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by (a) the
Purchaser or REG without the prior written consent of the Sellers; (b) the
Sellers or any of them without the prior written consent of the Purchaser and
REG; (c) the Purchaser without the prior written consent of REG; or (d) REG
without the prior written consent of Purchaser. No permitted assignment shall
relieve the assigning party of any of its obligations hereunder.


Section 9.6   Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO
PRINCIPLES REGARDING CONFLICTS OF LAWS.


Section 9.7   Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall-be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.


Section 9.8   Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


Section 9.9   Facsimile Signatures. Any signature page delivered pursuant to
this Agreement or any agreement contemplated hereby via facsimile shall be
binding to the same extent as an original signature. Any party who delivers such
a signature page agrees to later deliver an original counterpart to any party
who requests it.


Section 9.10   No Third-Party Beneficiaries. No provision of this Agreement is
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.


Section 9.11   Interpretation. The article and section headings contained in
this Agreement are solely for the purpose of reference, are not part of the
agreement of the parties and shall not in any way affect the meaning or
interpretation of this Agreement.

 
33

--------------------------------------------------------------------------------

 

Section 9.12   Entire Agreement. This Agreement, including the documents,
schedules, instruments and agreements referred to herein, and the agreements and
documents executed. contemporaneously herewith embody the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof.
There are no restrictions, promises, representations, warranties, covenants, or
undertakings, other than those expressly set forth or referred to herein or
therein. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.


Section 9.13   Expenses. Each of the parties hereto shall bear its own expenses
in connection with the negotiation, execution and performance of this Agreement,
the Transaction Documents and the transactions contemplated hereby and thereby.


Section 9.14   Jury
Waiver.                                                           EACH OF THE
PARTIES HEREBY
UNCONDITIONALLY WAIVES ANY RIGHT TO A JURY TRIAL WITH RESPECT TO AND IN ANY
ACTION, PROCEEDING, CLAIM, COUNTERCLAIM, DEMAND, DISPUTE OR OTHER MATTER
WHATSOEVER ARISING OUT OF THIS AGREEMENT.


Section 9.15   Confidentiality. After Closing, REG and the Purchaser will, and
will ensure that their respective Affiliates and Representatives will hold in
strict confidence and not use in any way except in connection with the
consummation of the transactions contemplated hereby, any confidential
information regarding the Members or the business of the Members obtained in
connection with the transactions contemplated hereby.






[SIGNATURE PAGE FOLLOWS]

 
34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.
SELLERS:
BIODIESEL INVESTMENT
GROUP, LLC




By: __________________________
Name:
Title:


BUNGE NORTH AMERICA, INC.




By:  ___________________________
Name:
Title:


REG:


RENEWABLE ENERGY GROUP, INC.




By: ____________________________
Name:
Title:


PURCHASER:


BLACKHAWK BIOFUELS, LLC




By: _____________________________
Name:
Title:


COMPANY:


BIOFUELS COMPANY OF AMERICA, LLC




By:  ____________________________
Name:
Title:


ASSET PURCHASE AGREEMENT SIGNATURE PAGE

 
35

--------------------------------------------------------------------------------

 

EXHIBIT A
DEFINITIONS


For the purposes of this Agreement, the following terms shall have the meanings,
specified or referred to below whether or not capitalized when used in this
Agreement.


"Acquisition Proposal" shall have the meaning set forth in Section 5.4.


"Affiliate" means, with respect to a specified Person, (a) any Entity of which
such Person is an executive officer, manager, director, partner, trustee or
other fiduciary or is directly or indirectly the beneficial owner of 20% or more
of any class of equity security thereof or other financial interest therein; (b)
if such Person is an individual, any relative or spouse of such individual, or
any relative of such spouse (such relative being related to the individual in
question within the second degree) and any Entity of which any such relative,
spouse, or relative of spouse is an executive officer, manager, director,
partner, trustee or other fiduciary or is directly or indirectly the beneficial
owner of 20% or more of any class of equity security thereof or other financial
interest therein; (c) if such Person is an Entity, any executive officer,
manager, director, partner, trustee or other fiduciary or any direct or indirect
beneficial owner of 20% or more of any class of equity security of, or other
financial interest in, such Entity; or (d) any Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the Person specified. For purposes of this definition,
"executive officer" means the president, any vice president in charge of a
principal business unit, division or function such as sales, administration,
research and development, or finance, and any other officer, employee or other
Person who performs a policy making function or has the same duties as those of
a president or vice president.' For purposes of this definition, "manager" or
"director" means a member of the board of managers or board of directors, and
any other Person who performs a governance function similar to a member of the
board of managers or board of directors. For purposes of this definition,
"control" (including "controlling", "controlled by" and "under common control
with") means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. When used without
reference to a particular Person, "Affiliate" means an Affiliate of the Company.


"Agreement" means this Purchase Agreement, including the schedules and exhibits
attached hereto, which are hereby incorporated herein.


"Assets" shall mean the Facility and all contracts (including, but not limited
to, Assumed Contracts), furniture, equipment, Intellectual Property Assets,
personal property and intangible assets (including tax credits and Governmental
Authorizations), and any leasehold interests in real property and fixtures,
excluding Excluded Assets, owned directly or indirectly by the Company.


"Assumed Contracts" shall have the meaning set forth in Article IV.


"Assumed Liabilities" shall mean the amount of the Fagen Retainage, the De Smet
Retainage, the Buchanan Street Bridge Retainage, the REG Start-Up Fees, and the
REG Equipment Allowance as of the Closing Date.

 
36

--------------------------------------------------------------------------------

 

"Balance Differential Payment" shall have the meaning set forth in Section
1.2(d).


"Bank Balance" shall have the meaning set forth in Section 1.2(d).


"BIG" shall have the meaning set forth in the recitals.


"Buchanan Street Bridge Retainage" shall mean the amount owed as of the Closing
Date by the Company under the Letter Agreement dated October 17, 2006, by and
between the Company and Bunge Milling, Inc. regarding the parties relative
payments for the Buchanan Street Bridge expansion project.


"Bunge" shall have the meaning set forth in the recitals.


"Business Day" means a day of the year on which banks are not required or
authorized to close in New York, New York.


"Closing" shall have the meaning set forth in Section 1.3.


"Closing Date" shall have the meaning set forth in Section 1.3.


"Closing Indebtedness" shall be determined as provided in Section 1.2(d).


"Code" means the Internal Revenue Code of 1986, as amended.


"Company" shall have the meaning set forth in the recitals.


"Company Disclosure Schedule" shall mean the disclosure schedules of the Company
and the Members, which are attached hereto and made a part hereof.


"Company Membership Interests" shall have the meaning set forth in the recitals.


"Confidentiality Agreement" shall have the meaning set forth in Section 6.1(f).


"Construction Loan Agreement" means that certain Construction Loan Agreement
between Company as Borrower and Fifth Third Bank as Lender dated November 3,
2006, and all related documents and agreements referred to therein.


"DCEO Grant Agreement" shall mean the Grant Agreement dated August 15, 2006
between State of Illinois Department of Commerce and Economic Opportunity and
Biofuels Company of America, LLC: Notice of Grant Award No. 07-27003, Renewable
Fuels
Development Program-Ethanol Plants.


"DCEO Grant Credit" shall mean the credit in the amount of two hundred thousand
dollars ($200,000) granted by Purchaser to Company as of the Closing Date in
exchange for all right, title and interest in and to the final payment under the
DCEO Grant Agreement.

 
37

--------------------------------------------------------------------------------

 

"Debt Service Fund Account" means that certain escrow account established on
behalf of Company to Fifth Third Bank whereby Company has deposited the required
cash portion of the Debt Service Amount, such cash portion in the amount of
$2,800,000, which amount represents eighty percent (80%) of the Debt Service
Fund Amount.


"Debt Service Fund Amount" means a total amount of $3,500,000 consisting of the
required cash portion in the amount of $2,800,000, representing eighty percent
(80%) of the total Debt Service Fund Amount, and the Debt Service Fund Guaranty
for $700,000, representing 20% of the total Debt Service Fund Amount.


"Debt Service Fund Guaranty" means that certain Guaranty given by Bunge to Fifth
Third Bank and dated on or about November 3, 2006, which Guaranty guarantees
twenty percent (20%) of the obligations of Company per to the Debt Service Fund
(in lieu of a cash deposit), and all amendments, modifications, replacements,
restatements, extensions and renewals thereof.


"De Smet Agreement" means the Equipment Purchase and Sale Agreement between the
Company and De Smet Ballestra North America, Inc. dated September 7, 2006, as
amended, prior to the Effective Date of this Agreement.


"De Smet Retainage" shall mean the retainage amount owed as of the Closing Date
by the Company to De Smet Ballestra North America, Inc. under the De Smet
Agreement.


"Effective Date" shall have the meaning set forth in the recitals.


"Encumbrance" means any lien, pledge, hypothecation, charge, security interest,
encumbrance, equity, trust, equitable interest, claim, right of possession,
burden, covenant, infringement, interference, proxy, option, right of first
refusal, legend, defect, impediment, exception, condition, restriction,
reservation, limitation, impairment, restriction on or condition to the voting
of any security, restriction on the transfer of any security or other asset,
restriction on the receipt of any income derived from any security or other
asset, and restriction on the possession, use, exercise or transfer of any other
attribute of ownership, whether based on or arising from common law,
constitutional provision, statute or contract.


"Entity" means any limited liability company, general partnership, limited
partnership, corporation, joint venture, joint stock association, estate, trust,
cooperative, foundation, union, syndicate, consortium, enterprise, association,
organization or other entity of any kind or nature, including any Governmental
Authority.


"Environmental Laws" shall have the meaning set forth in Section 2.7(a).


"Environmental Permits" shall have the meaning set forth in Section 2.7(b)(i).


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law, and all rules, regulations, rulings and
interpretations adopted by the Internal Revenue Service or the Department of
Labor thereunder.


"Escrow Agent" shall have the meaning set forth in Section 1.2(c).

 
38

--------------------------------------------------------------------------------

 

"Escrow Agreement" shall have the meaning set forth in Section 1.2(c).


"Escrow Amount" shall have the meaning set forth in Section 1.2(c).


"Escrowed Cash" shall have the meaning set forth in Section 1.2(c).


"Escrowed Stock" shall have the meaning set forth in Section 1.2(c).


"Escrow Fund" shall have the meaning set forth in Section 1.2(c).


"Excluded Assets" shall mean raw materials, rolling stock and vehicles, office
furniture, office equipment, office computer hardware and software, cold
filtration equipment, and other equipment not included in the Fagen Agreement or
De Smet Agreement.


"Facility" shall have the meaning set forth in the Recitals.


"Fagen Agreement" means the Construction Management Services Agreement between
the Company and Fagen, Inc. dated September 8, 2006 as amended prior to the
Effective Date of this Agreement.


"Fagen Retainage" shall mean the retainage amount owed as of the Closing Date by
the Company to Fagen, Inc. under the Fagen Agreement.


["Fair Market Value" shall mean the Fair Market Value of the common stock of REG
determined in the manner set forth in Section 4(b) of the Stockholder
Agreement.]


"Fifth Third Bank" means Fifth Third Bank, a Michigan banking corporation, and
Lender on the Construction Loan Agreement.


"GAAP" means generally accepted United States accounting principles,
consistently applied.


"Governmental Authority" means any foreign governmental authority, the United
States of America, any state of the United States, any local authority and any
political subdivision of any of the foregoing, any multi-national organization
or body, any agency, department, commission, board, bureau, court or other
authority thereof, or any quasi-governmental or private body exercising, or
purporting to exercise, any executive, legislative, judicial, administrative,
police, regulatory or taxing authority or power of any nature.


"Governmental Authorization" means any permit, license, franchise, approval,
certificate, consent, ratification, permission, confirmation, endorsement,
waiver, certification, registration, qualification or other authorization
issued, granted, given or otherwise made available by or under the authority of
any Governmental Authority or pursuant to any Legal Requirement.


"Hazardous Material" shall have the meaning set forth in Section 2.7(b)(i).


"IFA" means the Illinois finance Authority.

 
39

--------------------------------------------------------------------------------

 

"IFA Payment" means One Million Dollars ($1,000,000) payable to the IFA.


"Indemnified Party" shall have the meaning set forth in Section 7.3.


"Indemnifying Party" shall have the meaning set forth in Section 7.3.


"Intellectual Property Assets" means all patents, patent applications,
copyrights, inventions, processes, formulas, patterns, designs, know how, trade,
secrets, confidential information, software, technical information, process
technology, plans, drawings and blue prints owned or used by the Company or
licensed by the Company as licensee or licensor.


"IRS" means the United States Internal Revenue Service.


"Knowledge" or "Known" - An individual shall be deemed to have "knowledge" of or
to have "known" a particular fact or other matter if such individual is actually
aware of such fact or other matter. The Company shall be deemed to have
"knowledge" of or to have "known" a particular fact or other matter if Mark A.
Burke is actually aware of such fact or other matter.


"Legal Requirement" means any law, statute, ordinance, decree, requirement,
Order, treaty, proclamation, convention, rule or regulation (or interpretation
of any of the foregoing) of, and the terms of any Governmental Authorization
issued by, any Governmental Authority.


"Loss" means any loss, damage (including punitive damage), liability (including
without limitation STRICT LIABILITY), decline in value, fine, penalty, tax, fee,
charge, cost or expense (including, without limitation, costs of attempting to
avoid or in opposing the imposition thereof and the reasonable fees and expenses
of attorneys, accountants and other professional advisors).


"Material Adverse Effect" means any material adverse change in the overall
condition of a party, taking into consideration all factors including, but not
limited to, the financial condition, properties, assets, liabilities, business,
operations and results of operations.


"Order" means any order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, sentence, subpoena, writ or
award issued, made, entered or rendered by any court, administrative agency or
other Governmental Authority or by any arbitrator.


"Organizational Documents" means the Articles or Certificate of Incorporation
and Bylaws for a corporation, and the Articles of Organization and Operating
Agreement for a limited liability company, and all other documents necessary to
meet the Legal Requirements for organization of the applicable entity type in
its state of organization.


"Performance Testing" means the start-up testing described on Exhibit C to the
De Smet Agreement performed in accordance with Section 5.8 of this Agreement.


"Permitted Liens" means (i) mechanics' liens, workmen's liens, carriers' liens,
repairmen's liens, landlord's liens, vendor's liens, liens for master's or
crew's wages or other like liens arising or incurred in the ordinary course of
business in respect of obligations that are not overdue, (ii) statutory liens
for Taxes, assessments and other similar governmental charges that are not yet

 
40

--------------------------------------------------------------------------------

 

due or are being contested in good faith and for which adequate reserves have
been established, (iii) liens incurred or deposits made to secure the
performance of bids, contracts, statutory obligations, surety and appeal bonds
incurred in the ordinary course of business, (iv) liens that arise under zoning,
land use and other similar imperfections of title that arise in the ordinary
course of business and that, individually or in the aggregate, do not materially
affect the Company's business as presently conducted or the value or
marketability of such title, (v) liens in the ordinary course that do not
materially impair the Company's use of the property or asset, (vi) those liens,
if any, permitted to be imposed by the Purchaser, or (vii) mortgage liens and
security interests granted to Fifth Third Bank by the Company with respect to
the Assets securing indebtedness in an amount not to exceed $24,650,000 as of
the Closing Date.


"Person" means any individual, Entity or Governmental Authority.


"Pilot Agreement" means the Biodiesel Purchase Agreement dated October 17, 2006
by and between the Company and Pilot Travel Centers, LLC.


"Preliminary Testing" means the start-up testing described on Exhibit J attached
hereto.


"Proceeding" means any action, suit, litigation, arbitration, lawsuit, claim,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination, investigation, challenge,
controversy or dispute commenced, brought, conducted or heard by or before, or
otherwise involving, any Governmental Authority or any arbitrator.


"Purchaser" shall have the meaning set forth in the recitals.


"Purchaser Escrow Agreement" shall mean that certain Escrow Agreement dated
December 4, 2006 by and between Purchaser and State Bank, an Illinois banking
corporation.


"Purchaser's Indemnified Parties" shall have the meaning set forth in Section
7.1(a). "Real Property" shall have the meaning set forth in Section 2.5(a).


"REG" shall have the meaning set forth in the recitals.


"REG Common Stock" shall have the meaning set forth in Section 1.2(b).


"REG Disclosure Schedule" means the disclosure schedules of Purchaser, which are
attached hereto and made a part hereof.


"REG Equipment Allowance" shall mean the amount of $20,000 to be paid by
Purchaser to REG following the Closing upon submission of an invoice therefor in
exchange for equipment to be provided by REG or its Affiliates to the Company
and Purchaser.


"REG Financial Information" shall have the meaning set forth in Section 3.5.

 
41

--------------------------------------------------------------------------------

 

"REG Start-Up Fees" shall mean the amount of $483,001 to be paid by Purchaser to
REG following the Closing upon submission of an invoice therefor in exchange for
the testing and start-up services provided by REG or its Affiliates to the
Company and Purchaser.


"Registration Rights Agreement" shall have the meaning set forth in Section
6.3(a)(vi).


"Release" shall have the meaning set forth in Section 2.7(b)(i).


"Representatives" means the Affiliates, managers, directors, officers, agents or
representatives, including, without limitation, any investment banks, attorney
or accountant designated as a representative by a party to this Agreement.


"Required Consents" shall have the meaning set forth in Section 2.8(d).


"SEC" means the Securities and Exchange Commission.


"Securities Act" shall mean the Securities Act of 1933, as amended.


"Seller Indemnified Parties" shall have the meaning set forth in Section 7.2.


"Stockholder Agreement" shall have the meaning set forth in Section 6.3(a)(v).


"Unsuccessful Performance Testing" means the failure of the Facility to have
been deemed accepted by Purchaser in accordance with Section D of Exhibit C to
the De Smet Agreement.


"Target Closing Date" shall have the meaning set forth in Section 1.3.


"Tax" means any tax (including without limitation any income tax, franchise tax,
capital gains tax, gross receipts tax, license tax, value-added tax, surtax,
excise tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax,
property tax, environmental tax, inventory tax, occupancy tax, severance tax,
withholding tax, payroll tax, employment tax, gift tax, estate tax or
inheritance tax), levy, assessment, tariff, impost, imposition, toll, duty
(including any customs duty), deficiency or fee, and any related charge or
amount (including any fine, penalty or interest), imposed, assessed or collected
by or under the authority of any Governmental Authority or payable pursuant to
any tax-sharing agreement or pursuant to any other contract relating to the
sharing or payment of any such tax, levy, assessment, tariff, impost,
imposition, toll, duty, deficiency or fee.


"Tax Return" means any return (including any information return), report, claim
for refund, statement, declaration, schedule, notice, notification, form, or
other document or information filed with or submitted to, or required to be
filed with or submitted to, any Governmental Authority in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax, and including any amendment thereof.

 
42

--------------------------------------------------------------------------------

 

"Transaction Documents" means the Bill of Sale, the Escrow Agreement, the
Assignment and Assumption Agreement, Stockholder Agreement, Registration Rights
Agreement, Confidentiality, and Noncompetition Agreement of Biodiesel Investment
Group, LLC, Oil Feedstock Supply Agreement and Services Agreement and the other
agreements and instruments contemplated hereby or thereby.

 
43

--------------------------------------------------------------------------------

 

EXHIBIT B
ESCROW AGREEMENT

 
44

--------------------------------------------------------------------------------

 

EXHIBIT C
OIL FEEDSTOCK SUPPLY AGREEMENT

 
45

--------------------------------------------------------------------------------

 

EXHIBIT D
SERVICES AGREEMENT

 
46

--------------------------------------------------------------------------------

 

EXHIBIT E
BILL OF SALE

 
47

--------------------------------------------------------------------------------

 

EXHIBIT F
ASSIGNMENT AND ASSUMPTION AGREEMENT

 
48

--------------------------------------------------------------------------------

 

EXHIBIT G
CONFIDENTIALITY AGREEMENT

 
49

--------------------------------------------------------------------------------

 

EXHIBIT H
STOCKHOLDER AGREEMENT

 
50

--------------------------------------------------------------------------------

 

EXHIBIT I
REGISTRATION RIGHTS AGREEMENT

 
51

--------------------------------------------------------------------------------

 

REG DISCLOSURE SCHEDULE

 
52

--------------------------------------------------------------------------------

 

SCHEDULE 3.5
FINANCIAL INFORMATION


(to be attached)

 
53

--------------------------------------------------------------------------------

 

SCHEDULE 3.6
UNDISCLOSED LIABILITIES


(to be attached)

 
54

--------------------------------------------------------------------------------

 
